
	
		II
		111th CONGRESS
		1st Session
		S. 1691
		IN THE SENATE OF THE UNITED STATES
		
			September 22, 2009
			Mr. Reed introduced the
			 following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To comprehensively regulate derivatives markets to
		  increase transparency and reduce risks in the financial
		  system.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Comprehensive Derivatives
			 Regulation Act of 2009.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Findings.
					TITLE I—Regulation of security-based derivatives
					Sec. 101. Definitions.
					Sec. 102. Rationalization of financial product
				oversight.
					Sec. 103. Required clearing of standardized derivative through
				central counterparties and the use of trade repositories.
					Sec. 104. Prudential supervision and regulation of significant
				security-based derivatives market participants and incentives for trading on
				regulated exchanges.
					Sec. 105. Recordkeeping and reporting requirements for
				derivatives market participants.
					Sec. 106. Prohibition of market manipulation, fraud, and other
				market abuses.
					Sec. 107. Protections for marketing security-based swaps to
				certain persons.
					Sec. 108. Enforcement.
					Sec. 109. Enforceability of security-based swaps.
					Sec. 110. Transfer and rights of certain CFTC
				employees.
					TITLE II—Regulation of commodity-based
				derivatives
					Sec. 201. Definitions.
					Sec. 202. Rationalization of financial
				product oversight.
					Sec. 203. Required clearing of
				standardized derivatives through central counterparties and use of trade
				repositories.
					Sec. 204. Prudential supervision and
				regulation of significant commodity-based derivatives market participants and
				incentives for trading on regulated exchanges.
					Sec. 205. Recordkeeping and reporting
				requirements for derivatives market participants.
					Sec. 206. Prohibition of market
				manipulation, fraud, and other market abuses.
					Sec. 207. Protections for marketing
				commodity-based swaps to certain persons.
					Sec. 208. Commodity-based swap execution
				facilities.
					Sec. 209. Enforcement.
					Sec. 210. Enforceability of
				commodity-based swaps.
					TITLE III—Other provisions
					Sec. 301. Margining and other risk management standards for
				central counterparties.
					Sec. 302. Determining the status of swaps.
					Sec. 303. Study and report on implementation.
					Sec. 304.
				Rulemaking.
					Sec. 305. Effective date.
				
			2.FindingsCongress finds that—
			(1)in recent years,
			 the over-the-counter derivatives market has grown rapidly, but regulators have
			 lacked key information and adequate authority to address systemic and other
			 risks posed by unregulated derivatives trading;
			(2)excessive risk
			 taking among market participants, combined with limited regulatory oversight of
			 such products, was a significant cause of the recent financial crisis;
			(3)lack of
			 transparency in the markets has contributed to market instability and
			 uncertainty, and has resulted in a less efficient marketplace;
			(4)customized
			 derivative products provide key benefits to certain market participants and
			 should be permitted under comprehensive regulation, but all derivatives
			 activities should be accompanied by appropriate risk management and prudential
			 standards; and
			(5)the trading of
			 derivatives on regulated exchanges should be encouraged because of the
			 significant associated market efficiencies.
			IRegulation of
			 security-based derivatives
			101.Definitions
				(a)Definitions
			 under the Securities Exchange Act of 1934Section 3(a) of the
			 Securities Exchange Act of 1934 (15 U.S.C. 78c(a)) is amended—
					(1)in paragraph
			 (10), by inserting security-based swap, after security
			 future,;
					(2)in paragraph
			 (13), by adding at the end the following: “For any security-based swap, such
			 terms include the execution, termination (prior to its scheduled maturity
			 date), assignment, exchange, or similar transfer or conveyance of, or
			 extinguishing of rights or obligations under, a security-based swap, as the
			 context may require.”;
					(3)in paragraph
			 (14), by adding at the end the following: “For any security-based swap, such
			 terms include the execution, termination (prior to its scheduled maturity
			 date), assignment, exchange, or similar transfer or conveyance of, or
			 extinguishing of rights or obligations under, a security-based swap, as the
			 context may require.”; and
					(4)by adding at the
			 end the following:
						
							(65)DerivativeThe
				term derivative means—
								(A)any future,
				forward, swap, warrant, put, call, straddle, option, or privilege on or related
				to—
									(i)any security, or
				group or index of securities (including any interest therein or based on the
				value thereof); or
									(ii)any issuer of
				securities or group or index of issuers of securities (including any interest
				therein or based on the value thereof); and
									(B)any contract of
				sale for future delivery of any commodity (or option on such contract).
								(66)Swap
								(A)In
				generalExcept as provided in subparagraph (B), the term
				swap means any agreement, contract, or transaction that—
									(i)is a put, call,
				cap, floor, collar, or similar option of any kind for the purchase or sale of,
				or based on the value of, 1 or more interest or other rates, currencies,
				commodities, indices, quantitative measures, or other financial or economic
				interests or property of any kind;
									(ii)provides for any
				purchase, sale, payment, or delivery (other than a dividend on an equity
				security) that is dependent on the occurrence, nonoccurrence, or the extent of
				the occurrence of an event or contingency associated with a potential
				financial, economic, or commercial consequence;
									(iii)provides on an
				executory basis for the exchange, on a fixed or contingent basis, of 1 or more
				payments based on the value or level of 1 or more interest or other rates,
				currencies, commodities, securities, instruments of indebtedness, indices,
				quantitative measures, or other financial or economic interests or property of
				any kind, or any interest therein or based on the value thereof, and that
				transfers, as between the parties to the transaction, in whole or in part, the
				financial risk associated with a future change in any such value or level
				without also conveying a current or future direct or indirect ownership
				interest in an asset (including any enterprise or investment pool) or liability
				that incorporates the financial risk so transferred, any such agreement,
				contract, or transaction commonly known as an interest rate swap, including a
				rate floor, rate cap, rate collar, cross-currency rate swap, basis swap,
				currency swap, equity index swap, equity swap, debt index swap, debt swap,
				credit spread, credit default swap, credit swap, weather swap, energy swap,
				metal swap, agricultural swap, emissions swap, or commodity swap;
									(iv)is an agreement,
				contract, or transaction that is, or in the future becomes, commonly known to
				the trade as a swap; or
									(v)is any
				combination or permutation of, or option on, any agreement, contract, or
				transaction described in any of clauses (i) through (iv).
									(B)ExclusionsThe term swap does not
				include—
									(i)any contract of
				sale for future delivery traded on or subject to the rules of any board of
				trade designated as a contract market under section 5 of the Commodity Exchange
				Act (7 U.S.C. 7)—
										(I)on a commodity
				other than a security; or
										(II)that is not
				based on or subject to the occurrence of a bona fide contingency that might
				reasonably be expected to affect or be affected by the creditworthiness of a
				party other than a party to such contract;
										(ii)any sale of any
				cash commodity or security for deferred or delayed shipment or delivery;
									(iii)any put, call,
				straddle, option, or privilege on any security, certificate of deposit, or
				group or index of securities, including any interest therein or based, in whole
				or in part, on the value thereof, whether physically or cash settled;
									(iv)any put, call,
				straddle, option, or privilege entered into on a national securities exchange
				registered pursuant to section 6(a) relating to foreign currency;
									(v)any agreement,
				contract, or transaction providing for the purchase or sale of 1 or more
				securities on a fixed basis, whether physically or cash settled;
									(vi)any agreement,
				contract, or transaction providing for the purchase or sale of 1 or more
				securities on a contingent basis, unless such agreement, contract, or
				transaction predicates such purchase or sale on the occurrence of a bona fide
				contingency that might reasonably be expected to affect or be affected by the
				creditworthiness of a party other than a party to the agreement, contract, or
				transaction;
									(vii)any note, bond,
				or evidence of indebtedness that is a security (as defined in section 2(a)(1)
				of the Securities Act of 1933 (15 U.S.C. 77b(a)(1)) or paragraph (10) of this
				subsection);
									(viii)any agreement,
				contract, or transaction that is—
										(I)based on, or
				references, a security; and
										(II)entered into
				directly or through an underwriter (as defined in section 2(a)(11) of the
				Securities Act of 1933 (15 U.S.C. 77b(a)(11))) by the issuer of such
				security;
										(ix)any security
				future product (as defined in paragraph (56));
									(x)any hybrid
				instrument that is predominantly a banking product, as provided in section 405
				of the Commodity Futures Modernization Act of 2000 (Public Law 106–554; 114
				Stat. 2763A–455), or any hybrid instrument that is predominantly a security, as
				provided in section 2(f) of the Commodity Exchange Act (as in effect on the day
				before the date of enactment of the Comprehensive Derivatives Regulation Act of
				2009);
									(xi)any agreement,
				contract, or transaction that is an insurance or endowment policy or annuity
				contract or optional annuity contract issued by a corporation that is subject
				to the supervision of the insurance commissioner, bank commissioner, or any
				agency or officer performing like functions, of any State; or
									(xii)any identified
				banking product specified in paragraphs (1) through (5) of section 206(a) of
				the Gramm-Leach-Bliley Act (15 U.S.C. 78c note), mortgage or mortgage purchase
				commitment, or any sale of installment loan contracts or receivables, if any
				such product or instrument is not marketed or sold as an alternative to a
				swap.
									(67)Eligible
				contract participantThe term eligible contract
				participant means—
								(A)acting for its
				own account—
									(i)a financial
				institution (as defined in section 1a(15) of the Commodity Exchange Act (7
				U.S.C. 1(a)(15)), as in effect on the day before the date of enactment of the
				Comprehensive Derivatives Regulation Act of
				2009);
									(ii)an insurance
				company that is regulated by a State, or that is regulated by a foreign
				government and is subject to comparable regulation, as determined by the
				Commission, including a regulated subsidiary or affiliate of such an insurance
				company;
									(iii)an investment
				company that is subject to regulation under the Investment Company Act of 1940
				(15 U.S.C. 80a–1 et seq.) or a foreign person performing a similar role or
				function subject as such to foreign regulation (regardless of whether each
				investor in the investment company or the foreign person is itself an eligible
				contract participant);
									(iv)a commodity pool
				that—
										(I)has total net
				assets exceeding $5,000,000; and
										(II)is formed and
				operated by a person that is subject to regulation under the Commodity Exchange
				Act (7 U.S.C. 1 et seq.) or a foreign person performing a similar role or
				function subject as such to foreign regulation (regardless of whether each
				investor in the commodity pool or the foreign person is itself an eligible
				contract participant);
										(v)a
				corporation, partnership, proprietorship, organization, trust, or other
				entity—
										(I)that has total
				net assets exceeding $10,000,000; or
										(II)that—
											(aa)has total net
				assets exceeding $5,000,000; and
											(bb)enters into an
				agreement, contract, or transaction in connection with the conduct of the
				business of the entity or to manage the risk associated with an asset or
				liability owned or incurred or reasonably likely to be owned or incurred by the
				entity in the conduct of the business of the entity;
											(vi)an employee
				benefit plan that is subject to the Employee Retirement Income Security Act of
				1974 (29 U.S.C. 1001 et seq.), a governmental employee benefit plan, or a
				foreign person performing a similar role or function that is subject as such to
				foreign regulation—
										(I)that has total
				assets exceeding $5,000,000; or
										(II)the investment
				decisions of which are made by—
											(aa)an
				investment adviser or commodity trading advisor that is subject to regulation
				under the Investment Advisers Act of 1940 (15 U.S.C. 80b–1 et seq.) or the
				Commodity Exchange Act (7 U.S.C. 1 et seq.);
											(bb)a
				foreign person performing a similar role or function that is subject as such to
				foreign regulation;
											(cc)a financial
				institution (as defined in section 1a(15) of the Commodity Exchange Act (7
				U.S.C. 1(a)(15)), as in effect on the day before the date of enactment of the
				Comprehensive Derivatives Regulation Act of
				2009); or
											(dd)an
				insurance company described in clause (ii), or a regulated subsidiary or
				affiliate of such an insurance company;
											(vii)(I)a governmental entity
				(including the United States, a State, or a foreign government) or political
				subdivision of a governmental entity;
										(II)a multinational or supranational
				government entity; or
										(III)an instrumentality, agency, or
				department of an entity described in subclause (I) or (II),
										except that
				such term does not include an entity, political subdivision, instrumentality,
				agency, or department referred to in subclause (I) or (III), unless the entity,
				political subdivision, instrumentality, agency, or department owns and invests
				on a discretionary basis $50,000,000 or more in investments, provided that,
				with respect to any State or entity, political subdivision, agency, or
				department of a State, such amount is exclusive of any proceeds from any
				offering of municipal securities;(viii)(I)a broker or dealer that
				is subject to regulation under this title or a foreign person performing a
				similar role or function that is subject as such to foreign regulation, except
				that, if the broker or dealer or foreign person is a natural person or
				proprietorship, the broker or dealer or foreign person shall not be considered
				to be an eligible contract participant, unless the broker or dealer or foreign
				person also meets the requirements of clause (v) or (xi);
										(II)an associated person of a registered
				broker or dealer concerning the financial or securities activities, of which,
				the registered person makes and keeps records under section 15C(b) or 17(h);
				and
										(III)an investment bank holding company (as
				defined in section 17(i));
										(ix)a futures
				commission merchant that is subject to regulation under the Commodity Exchange
				Act or a foreign person performing a similar role or function that is subject
				as such to foreign regulation, except that, if the futures commission merchant
				or foreign person is a natural person or proprietorship, the futures commission
				merchant or foreign person shall not be considered to be an eligible contract
				participant, unless the futures commission merchant or foreign person also
				meets the requirements of clause (v) or (xi);
									(x)a floor broker or
				floor trader that is subject to regulation under the Commodity Exchange Act in
				connection with any transaction that takes place on or through the facilities
				of a registered entity (as defined in section 1a(29) of the Commodity Exchange
				Act (7 U.S.C. 1(a)(29)), as in effect on the day before the date of enactment
				of the Comprehensive Derivatives Regulation
				Act of 2009, other than an electronic trading facility with
				respect to a significant price discovery contract), or an exempt board of trade
				operating under section 5d of the Commodity Exchange Act (7 U.S.C. 7a–3), or
				any affiliate thereof, on which such person regularly trades; or
									(xi)a natural person
				who—
										(I)owns and invests
				on a discretionary basis not less than $10,000,000;
										(II)owns and invests
				on a discretionary basis not less than $5,000,000 and who enters into the
				agreement, contract, or transaction in order to manage the risk associated with
				an asset owned or liability incurred, or reasonably likely to be owned or
				incurred, by the individual; or
										(III)is an officer
				or director of an entity (or a person performing similar functions) and who
				enters into the agreement, contract, or transaction in order to manage the risk
				associated with the securities of such entity owned by the individual at the
				time of entering into the agreement, contract, or transaction;
										(B)(i)a person described in
				clause (i), (ii), (iv), (v), (viii), (ix), or (x) of subparagraph (A) or in
				subparagraph (C), acting as broker or performing an equivalent agency function
				on behalf of another person described in subparagraph (A) or (C); or
									(ii)an investment adviser that is
				subject to regulation under the Investment Advisers Act of 1940 (15 U.S.C.
				80b–1 et seq.), a commodity trading advisor that is subject to regulation under
				the Commodity Exchange Act (7 U.S.C. 1 et seq.), a foreign person performing a
				similar role or function that is subject as such to foreign regulation, or a
				person described in clause (i), (ii), (iv), (v), (viii), (ix), or (x) of
				subparagraph (A) or in subparagraph (C), in any such case acting as investment
				manager or fiduciary (but excluding a person acting as broker or performing an
				equivalent agency function) for another person described in subparagraph (A) or
				(C) and who is authorized by such person to commit such person to the
				transaction; or
									(C)any other person
				that the Commission determines by rule, jointly with the Commodity Futures
				Trading Commission, to be an eligible contract participant, in light of the
				financial or other qualifications of the person.
								(68)Person
				associated with a significant security-based derivatives market
				participant
								(A)In
				generalThe term person associated with a significant
				security-based derivatives market participant or associated person
				of a significant security-based derivatives market participant
				means—
									(i)any partner,
				officer, director, or branch manager of a significant security-based
				derivatives market participant (including any individual who holds a similar
				status or performs a similar function with respect to any partner, officer,
				director, or branch manager of a significant security-based derivatives market
				participant);
									(ii)any person that
				directly or indirectly controls, is controlled by, or is under common control
				with a significant security-based derivatives market participant; and
									(iii)any employee of
				a significant security-based derivatives market participant.
									(B)ExclusionOther
				than for purposes of section 15F(e)(2), the term person associated with a
				significant commodity-based derivatives market participant or
				associated person of a significant security-based derivatives market
				participant does not include any person associated with a significant
				security-based derivatives market participant, the functions of which are
				solely clerical or ministerial.
								(69)Security
				derivativeThe term security derivative
				means—
								(A)any derivative,
				other than a derivative instrument swap, on or related to—
									(i)any security, or
				group or index of securities (including any interest therein or based on the
				value thereof); or
									(ii)any issuer of
				securities or group or index of issuers of securities (including any interest
				therein or based on the value thereof); and
									(B)any security that
				the Commission by rule, regulation, or order determines is a security
				derivative.
								(70)Security-based
				swapThe term security-based swap means a swap, of
				which a material term—
								(A)is based on the
				price, yield, value, or volatility of any security or any group or index of
				securities, or any interest therein, other than interest rate or
				currency;
								(B)is dependent on
				the occurrence, nonoccurrence, or the extent of the occurrence of an event or
				contingency associated with a potential financial, economic, or commercial
				consequence that is related to or based on a security, an interest in a
				security, an issuer of a security, or group or index of securities, or
				interests in securities or issuers of securities, or based on the value of any
				of the foregoing;
								(C)provides for the
				purchase or sale of 1 or more securities on a contingent basis, whether
				physically or cash settled, if such agreement, contract, or transaction
				predicates such purchase or sale on the occurrence of a bona fide contingency
				that might reasonably be expected to affect or be affected by the
				creditworthiness of a party other than a party to the agreement, contract, or
				transaction; or
								(D)allows for
				settlement of the swap by delivery of, or by reference to, any security.
								(71)Significant
				security-based derivatives market participantThe term
				significant security-based derivatives market participant
				means—
								(A)any person (other
				than an investment company registered under the Investment Company Act of 1940)
				that is engaged in the business of purchasing or selling one or more
				security-based swaps (or security derivatives, as the Commission determines by
				rule, regulation, or order) for such person’s own account or for others, or
				making a market in security-based swaps (or security derivatives, as the
				Commission determines by rule, regulation, or order), the purchases or sales of
				which are not solely for the purpose of managing the risk associated
				with—
									(i)an asset that is
				or is anticipated to be owned, produced, manufactured, processed, or
				merchandised;
									(ii)potential
				changes in the value of services to be purchased or provided, or anticipated to
				be purchased or provided; or
									(iii)a liability
				incurred or anticipated to be incurred by such person that is not, or is not
				related to, a security-based swap; or
									(B)any other person
				designated by the Commission, by rule, regulation, or order, after consultation
				with the Commodity Futures Trading Commission, as necessary or appropriate in
				the public interest, the protection of investors, or in furtherance of the
				purposes of this title.
								(72)Trade
				repositoryThe term trade repository means any
				person that collects, calculates, processes, or prepares information with
				respect to transactions or positions in security-based swaps or security
				derivatives by the Commission under section
				17C(d)(1)(A)(ii).
							.
					(b)Definitions
			 under the Securities Act of 1933Section 2(a) of the Securities
			 Act of 1933 (15 U.S.C. 77b(a)) is amended—
					(1)in paragraph (1),
			 by inserting security-based swap, after security
			 future,;
					(2)in paragraph (3),
			 by adding at the end the following: “Any offer or sale of a security-based swap
			 (or other security derivative as the Commission determines by rule or
			 regulation) by or on behalf of the issuer of the securities upon which such
			 security-based swap or security derivative is based or is referenced, an
			 affiliate of the issuer, or an underwriter, shall constitute a contract for
			 sale of, sale of, offer for sale, or offer to sell such securities.”;
			 and
					(3)by adding at the
			 end the following:
						
							(17)The terms
				derivative, swap, security derivative
				and security-based swap have the same meanings as in paragraphs
				(65), (66), (69), and (70), respectively, of section 3(a) of the Securities
				Exchange Act of 1934.
							(18)The terms
				purchase or sale of a security-based swap, shall be
				deemed to mean the execution, termination (prior to its scheduled maturity
				date), assignment, exchange, or similar transfer or conveyance of, or
				extinguishing of rights or obligations under, a security-based swap, as the
				context may
				require.
							.
					102.Rationalization
			 of financial product oversight
				(a)Repeal of swap
			 agreement exclusion
					(1)Repeal of
			 lawsThe following provisions of law are repealed:
						(A)Sections 206A,
			 206B, and 206C of the Gramm-Leach-Bliley Act (15 U.S.C. 78c note).
						(B)Section 2A of the
			 Securities Act of 1933 (15 U.S.C. 77b–1).
						(C)Section 17(d) of
			 the Securities Act of 1933 (15 U.S.C. 77q(d)).
						(D)Section 3A of the
			 Securities Exchange Act of 1934 (15 U.S.C. 78c–1).
						(E)Section 9(i) of
			 the Securities Exchange Act of 1934 (15 U.S.C. 78i(i)).
						(F)Section 15(i) of
			 the Securities Exchange Act of 1934 (15 U.S.C. 78o(i)), as added by section
			 303(f) of the Commodity Futures Modernization Act of 2000 (Public Law 106–554;
			 114 Stat. 2763A–455).
						(G)Section 16(g) of
			 the Securities Exchange Act of 1934 (15 U.S.C. 78p(g)).
						(H)Section 20(f) of
			 the Securities Exchange Act of 1934 (15 U.S.C. 78t(f)).
						(I)Section 21A(g) of
			 the Securities Exchange Act of 1934 (15 U.S.C. 78u–1(g)).
						(2)Conforming
			 amendment to the securities Act of 1933Section 17(a) of the
			 Securities Act of 1933 (15 U.S.C. 77q(a)) is amended by striking or any
			 security-based swap agreement (as defined in section 206B of the
			 Gramm-Leach-Bliley Act).
					(3)Conforming
			 amendments to the Securities Exchange Act of 1934The Securities
			 Exchange Act of 1934 (15 U.S.C. 78a et seq.) is amended—
						(A)in section 9(a)
			 (15 U.S.C. 78i(a))—
							(i)in
			 paragraph (1)—
								(I)by striking
			 For the and inserting for the; and
								(II)by striking the
			 period at the end an inserting a semicolon; and
								(ii)by
			 striking paragraphs (2) through (5) and inserting the following:
								
									(2)to effect, alone
				or with 1 or more other persons, a series of transactions in any security
				registered on a national securities exchange or in connection with any
				security-based swap (or security derivative, as the Commission determines by
				rule, regulation, or order) with respect to such security creating actual or
				apparent active trading in such security, or raising or depressing the price of
				such security, for the purpose of inducing the purchase or sale of such
				security by others;
									(3)if a broker or
				dealer, or other person selling or offering for sale or purchasing or offering
				to purchase the security to induce the purchase or sale of any security
				registered on a national securities exchange or any security-based swap (or
				security derivative, as the Commission determines by rule, regulation, or
				order) with respect to such security by the circulation or dissemination in the
				ordinary course of business of information to the effect that the price of any
				such security will or is likely to rise or fall because of market operations of
				any 1 or more persons conducted for the purpose of raising or depressing the
				price of such security;
									(4)if a broker or
				dealer, or the person selling or offering for sale or purchasing or offering to
				purchase the security, to make, regarding any security registered on a national
				securities exchange or any security-based swap (or security derivative, as the
				Commission determines by rule, regulation, or order) with respect to such
				security, for the purpose of inducing the purchase or sale of such security or
				such security-based swap (or security derivative, as the Commission determines
				by rule, regulation, or order), any statement which was, at the time and in the
				light of the circumstances under which it was made, false or misleading with
				respect to any material fact, and which the broker, dealer, or such person knew
				or had reasonable grounds to believe was false or misleading;
									(5)for a
				consideration, received directly or indirectly from a broker or dealer, or
				other person selling or offering for sale or purchasing or offering to purchase
				the security, to induce the purchase of any security registered on a national
				securities exchange or any security-based swap (or security derivative, as the
				Commission determines by rule, regulation, or order) with respect to such
				security by the circulation or dissemination of information to the effect that
				the price of any such security will or is likely to rise or fall because of the
				market operations of any one or more persons conducted for the purpose of
				raising or depressing the price of such security;
				or
									; 
							(B)in section 10(b)
			 (15 U.S.C. 78j(b))—
							(i)by
			 striking or any securities-based swap agreement (as defined in section
			 206B of the Gramm-Leach-Bliley Act),; and
							(ii)by
			 striking Rules promulgated under subsection (b) and all that
			 follows through as they apply to securities;
							(C)in section
			 15(c)(1) (15 U.S.C. 78o(c)(1))—
							(i)in
			 subparagraph (A) by striking , or any security-based swap agreement (as
			 defined in section 206B of the Gramm-Leach-Bliley Act),; and
							(ii)in
			 each of subparagraphs (B) and (C), by striking swap agreement (as
			 defined in section 206B of the Gramm-Leach-Bliley Act) each place that
			 term appears and inserting swap;
							(D)in section
			 16(a)(2)(C) (15 U.S.C. 78p(a)(2)(C)), by striking swap agreement (as
			 defined in section 206(b) of the Gramm-Leach-Bliley Act) and inserting
			 swap (or security derivative, as the Commission determines by rule,
			 regulation, or order);
						(E)in section
			 16(a)(3)(B) (15 U.S.C. 78p(a)(3)(B)), by striking security-based swap
			 agreement and inserting swap (or security derivative, as the
			 Commission determines by rule, regulation, or order);
						(F)in section 16(b)
			 (15 U.S.C. 78p(b))—
							(i)by
			 striking (as defined in section 206B of the Gramm-Leach-Bliley
			 Act) each place that term appears and inserting ; (or security
			 derivative, as the Commission determines by rule, regulation, or
			 order); and
							(ii)by
			 striking swap agreement each place that term appears and
			 inserting swap (or security derivative, as the Commission determines by
			 rule, regulation, or order);
							(G)in section 20(d)
			 (15 U.S.C. 78t(d)), by striking or security-based swap agreement (as
			 defined in section 206B of the Gramm-Leach-Bliley Act) with respect to such
			 security and inserting , security futures product or
			 swap; and
						(H)in section
			 21A(a)(1) (15 U.S.C. 78u–1(a)(1)), by striking or security-based swap
			 agreement (as defined in section 206B of the Gramm-Leach-Bliley
			 Act).
						(b)Rationalization
			 of security futures oversight
					(1)Amendments to
			 the Securities Exchange Act of 1934The Securities Exchange Act
			 of 1934 (15 U.S.C. 78a et seq.) is amended—
						(A)in section 3(a)
			 of (15 U.S.C. 78c(a)), by striking paragraph (55) and inserting the
			 following:
							
								(55)The term
				security future—
									(A)means a contract
				of sale for future delivery of a security or an index of securities, including
				any interest therein or based on the value thereof, or based on any financial,
				economic, or commercial occurrence, extent of an occurrence, contingency, or
				consequence that is related to or based on a security, an interest in a
				security, an issuer of a security, or group or index of securities, or
				interests in securities or issuers of securities, or based on the value of any
				of the foregoing, other than an exempted security under paragraph (12), as in
				effect on the date of enactment of the Futures Trading Act of 1982 (other than
				a municipal security, under paragraph (29), as in effect on the date of
				enactment of the Futures Trading Act of 1982); and
									(B)does not include
				any security-based
				swap.
									;
						(B)in section 6 (15
			 U.S.C. 78f)—
							(i)by striking
			 subsections (g), (i), and (k);
							(ii)by redesignating
			 subsections (h) and (j) as subsections (g) and (h), respectively; and
							(iii)in subsection
			 (g), as so redesignated—
								(I)in paragraph
			 (2)—
									(aa)by
			 striking (A); and
									(bb)by
			 striking and (B) meet the criteria specified in section 2(a)(1)(D)(i) of
			 the Commodity Exchange Act;
									(II)in paragraph
			 (3)(A), by striking security of a narrow-based security and
			 inserting of an;
								(III)in paragraph
			 (3)(D), by striking and the Commodity Futures Trading Commission jointly
			 determine and inserting determines;
								(IV)in paragraph
			 (3)(G), by striking the prohibition against dual trading in section 4j
			 of the Commodity Exchange Act (7 U.S.C. 6j) and the rules and regulations
			 thereunder or;
								(V)in paragraph
			 (4)(A), by striking and the Commodity Futures Trading Commission, by
			 rule, regulation, or order, may jointly and inserting may, by
			 rule, regulation, or order,;
								(VI)in paragraph
			 (4)(B), by striking and the Commodity Futures Trading Commission, by
			 order, may jointly and inserting may, by order,;
								(VII)in paragraph
			 (6)—
									(aa)by
			 striking and the Commodity Futures Trading Commission;
									(bb)by
			 striking jointly; and
									(cc)by
			 striking and the Commodity Exchange Act; and
									(VIII)in paragraph
			 (7)—
									(aa)by
			 striking subparagraph (A) and inserting the following:
										
											(A)Notwithstanding
				paragraph (2), until the compliance date, a national securities exchange or
				national securities association that is registered pursuant to section 15A(a)
				may trade a security futures product that does not conform with any listing
				standard promulgated to meet the requirement specified in subparagraph (E) of
				paragraph (3).
											;
				and
									(bb)in
			 subparagraph (B), by striking and the Commodity Futures Trading
			 Commission shall jointly and inserting shall;
									(C)in section 7 (15
			 U.S.C. 78g)—
							(i)in
			 subsection (c)(2)(A)(ii), by striking and the Commodity Futures Trading
			 Commission shall jointly and inserting shall;
							(ii)in
			 subsection (c)(2)(A), by striking and the Commodity Futures Trading
			 Commission have not jointly and inserting has not;
			 and
							(iii)in subsection
			 (c)(2)(B)—
								(I)by striking
			 and the Commodity Futures Trading Commission shall jointly and
			 inserting shall; and
								(II)by striking
			 and the Commodity Futures Trading Commission jointly deem and
			 inserting deems;
								(D)in section 11A
			 (15 U.S.C. 78k–1), by striking subsection (e);
						(E)in section 12(k)
			 (15 U.S.C. 78l(k))—
							(i)in
			 paragraph (1), by striking If the actions described in subparagraph (A)
			 or (B) involve a security futures product, the Commission shall consult with
			 and consider the views of the Commodity Futures Trading Commission.;
			 and
							(ii)in
			 paragraph (2)(B), by striking If the actions described in subparagraph
			 (A) involve a security futures product, the Commission shall consult with and
			 consider the views of the Commodity Futures Trading Commission.;
							(F)in section 15 (15
			 U.S.C. 78o)—
							(i)in
			 subsection (b), by striking paragraphs (11) and (12); and
							(ii)in
			 subsection (c)(3)—
								(I)by striking
			 (A) No and inserting No; and
								(II)by striking
			 subparagraph (B);
								(G)in section 15A
			 (15 U.S.C. 78o–3), by striking subsections (k), (l), and (m);
						(H)in section 17(b)
			 (15 U.S.C. 78q(b))—
							(i)in
			 paragraph (1)—
								(I)by striking
			 (1) and all that follows through All records and
			 inserting All records;
								(II)by striking
			 of a— and all that follows through (A) registered
			 and inserting of a registered; and
								(III)by striking
			 ; or and all that follows through the end of subparagraph (B)
			 and inserting a period; and
								(ii)by
			 striking paragraphs (2) through (4);
							(I)in section 17A(b)
			 (15 U.S.C. 78q–1(b))—
							(i)by
			 striking paragraph (7); and
							(ii)by
			 redesignating paragraph (8) as paragraph (7);
							(J)in section 19 (15
			 U.S.C. 78s)—
							(i)in
			 subsection (b)—
								(I)by striking
			 paragraphs (7) and (9); and
								(II)by redesignating
			 paragraph (8) as paragraph (7); and
								(ii)in
			 subsection (d), by striking paragraph (3);
							(K)in section 21 (15
			 U.S.C. 78u), by striking subsection (i); and
						(L)in section 28(e)
			 (15 U.S.C. 78bb(e)), by striking paragraph (4).
						(2)Conforming
			 amendments to the Securities Act of 1933The Securities Act of
			 1933 (15 U.S.C. 77 et seq.) is amended—
						(A)in section 2(a)
			 (15 U.S.C. 77b(a)), by striking paragraph (16) and inserting the
			 following:
							
								(16)The terms
				security future and security futures product have the
				same meanings as in sections 3(a)(55) and 3(a)(56), respectively, of the
				Securities Exchange Act of 1934.
								;
				and
						(B)in section
			 3(a)(14)(A) (15 U.S.C. 77c(a)(14)(A)), by striking or exempt from
			 registration under subsection (b)(7) of such section 17A.
						(3)Conforming
			 amendment to the Investment Company Act of 1940Section 2(a)(52)
			 of the Investment Company Act of 1940 (15 U.S.C. 80a–2(a)(52)) is amended to
			 read as follows:
						
							(52)The term
				security future has the same meaning as in section 3(a)(55) of the
				Securities Exchange Act of
				1934.
							.
					(4)Conforming
			 amendment to the Investment Advisers Act of 1940Section
			 202(a)(27) of the Investment Advisers Act of 1940 (15 U.S.C. 80b–2(a)(27)) is
			 amended to read as follows:
						
							(27)The term
				security future has the same meaning as in section 3(a)(55) of the
				Securities Exchange Act of
				1934.
							.
					(5)Conforming
			 amendments to the Securities Investor Protection Act of 1970The
			 Securities Investor Protection Act of 1970 (15 U.S.C. 78aaa et seq.) is
			 amended—
						(A)in section 3(a)(2)(A) (15 U.S.C.
			 78ccc(a)(2)(A))—
							(i)in
			 clause (i), by inserting and after the semicolon at the
			 end;
							(ii)in
			 clause (ii), by striking ; and and inserting a period;
			 and
							(iii)by striking clause (iii); and
							(B)in section 16(14)
			 (15 U.S.C. 78lll(14)), by striking section 3(a)(55)(A) and
			 inserting section 3(a)(55).
						(c)Clarification
			 of the status of event contracts
					(1)Amendments to
			 the Securities Exchange Act of 1934Section (3)(a)(10) of the
			 Securities Exchange Act of 1934 (15 U.S.C. 78c(a)(10) is amended—
						(A)by striking
			 term security means any note and inserting the
			 following: “term ‘security’—
							
								(A)means—
									(i)any
				note
									;
						(B)by striking
			 or any certificate and inserting the following: “; or
							
								(ii)any
				certificate
								;
				and
						(C)by striking
			 any of the foregoing, but shall not and inserting the following:
			 “any security described in clause (i); or
							
								(iii)any agreement,
				contract, or transaction that is associated with a financial, economic, or
				commercial occurrence, extent of an occurrence, contingency, or consequence
				that is related to or based on a security, an interest in a security, an issuer
				of a security, or group or index of securities, or interests in securities or
				issuers of securities, or based on the value of any of the foregoing or any
				security described in clause (i) or (ii); and
								(B)does
				not
								.
						(2)Amendments to
			 the Securities Act of 1933Section (2)(a)(1) of the Securities
			 Act of 1933 (15 U.S.C. 77b(a)(1)) is amended—
						(A)by striking
			 means any note and inserting the following: “means—
							
								(A)any
				note
								;
						(B)by striking
			 , or any certificate and inserting the following: “; or
							
								(B)any
				certificate
								;
				and
						(C)by striking
			 any of the foregoing. and inserting the following: “any security
			 described in subparagraph (A); or
							
								(C)any agreement,
				contract, or transaction that is associated with a financial, economic, or
				commercial occurrence, extent of an occurrence, contingency, or consequence
				that is related to or based on a security, an interest in a security, an issuer
				of a security, or group or index of securities, or interests in securities or
				issuers of securities, or based on the value of any of the foregoing or any
				security described in subparagraph (A) or
				(B).
								.
						103.Required
			 clearing of standardized derivatives through central counterparties and the use
			 of trade repositoriesThe
			 Securities Exchange Act of 1934 (15 U.S.C. 78a et seq.) is amended by inserting
			 after section 17B (15 U.S.C. 78q–2) the following new section:
				
					17C.Use of
				clearing agencies and trade repositories for derivatives transactions
						(a)FindingsCongress
				finds that—
							(1)the proliferation
				of over-the-counter security-based swaps poses unacceptable risks to the
				financial system;
							(2)clearing
				standardized security-based swaps through well-regulated central counterparties
				would reduce systemic risk in the financial system;
							(3)the markets for
				standardized security-based swaps suffer from a lack of reliable and accurate
				transaction information that is available to the public, investors, and
				regulators; and
							(4)weaknesses in the
				regulation of markets for standardized security-based swaps have detracted from
				the efficiency and transparency of trading in such markets and hampered the
				surveillance and oversight of such markets.
							(b)PurposesThe
				purposes of this section are—
							(1)to establish
				well-regulated markets for standardized security-based swaps to promote
				efficiency and transparency of trading and enhance the surveillance and
				oversight of such markets; and
							(2)to promote the
				public interest, the protection of investors, and the maintenance of fair and
				orderly markets to assure—
								(A)the prompt and
				accurate clearance and settlement of transactions in standardized
				security-based swaps;
								(B)the prompt and
				accurate reporting of transactions in security-based swaps to a trade
				repository or a registered clearing agency;
								(C)the establishment
				of linked or coordinated facilities for clearance and settlement of
				transactions in securities, securities options, contracts of sale for future
				delivery and options thereon, commodity options, and derivatives;
								(D)availability to
				the public, investors, and regulators of reliable and accurate quotation and
				transaction information in security-based swaps;
								(E)economically
				efficient execution of transactions in security-based swaps; and
								(F)fair competition
				among markets in the trading of security-based swaps.
								(c)Use of
				derivatives clearing agencies
							(1)In
				generalAny person that is a party to a security-based swap (or
				security derivative, as the Commission determines by rule, regulation, or
				order) that the Commission determines is standardized shall
				submit such instrument for clearing to a registered clearing agency within the
				period specified by rule of the Commission.
							(2)Definition of
				standardized
								(A)In
				generalThe Commission shall, by rule, define the term
				standardized for purposes of this section.
								(B)FactorsIn
				defining the term standardized, the Commission shall—
									(i)be consistent
				with the public interest, the protection of investors, the safeguarding of
				securities and funds, the maintenance of fair competition among market
				participants and among clearing agencies, and the purposes of this
				section;
									(ii)(I)consult with, and
				consider the views of, the Commodity Futures Trading Commission and the Board
				of Governors of the Federal Reserve System; and
										(II)seek to maintain comparability, to the
				maximum extent practicable, with the definition of the Commodity Futures
				Trading Commission of the term standardized for purposes of
				section 4r of the Commodity Exchange Act; and
										(iii)to the extent
				applicable to a particular security-based swap or security derivative or class
				of security-based swaps or security derivatives, consider—
										(I)whether a
				clearing agency is prepared to clear the security-based swap or security
				derivative, and such clearing agency has in place effective risk management
				systems;
										(II)the availability
				or ability to facilitate standard documentation of terms of the security-based
				swap or security derivative;
										(III)the liquidity
				of the security-based swap or security derivative and its underlying security,
				security of a reference entity, or group or index thereof;
										(IV)the ability to
				value the security-based swap or security derivative, underlying security, or
				security of a reference entity, or group or index thereof consistently with an
				accepted pricing methodology, including the availability of intraday prices;
				and
										(V)such other
				factors as are consistent with the purposes of this section.
										(3)Exemption
				authority
								(A)In
				generalThe Commission by rule or order, as the Commission deems
				necessary or appropriate in the public interest or for the protection of
				investors, may conditionally or unconditionally exempt from the requirements of
				this subsection and the rules issued under this subsection, any person,
				transaction, or security.
								(B)Prior
				consultation with the Commodity Futures Trading Commission and the Board of
				Governors of the Federal Reserve System
									(i)ConsultationBefore
				acting by rule or order to exempt any person, transaction, or security from the
				requirements of this subsection or the rules issued under this subsection, the
				Commission shall consult with, and consider the views of, the Commodity Futures
				Trading Commission and the Board of Governors of the Federal Reserve System
				concerning whether such exemption is necessary and appropriate for the
				reduction of risk and in the public interest.
									(ii)Prohibition on
				issuanceNot later than 45 days prior to issuing any exemption
				under this subparagraph, the Commission shall send a notice to the Commodity
				Futures Trading Commission and the Board of Governors describing such
				exemption. If either the Commodity Futures Trading Commission or the Board of
				Governors issues a finding under clause (i) that such an exemption does not
				meet the standard described in clause (i), the Commission may not issue such
				exemption.
									(iii)DeadlineAny
				finding by the Commodity Futures Trading Commission or the Board of Governors
				of the Federal Reserve System shall be made and provided in writing to the
				Commission not later than 30 days after the date of receipt of notice of a
				proposed exemption by the Commission.
									(iv)NondelegationAction
				by the Commodity Futures Trading Commission or the Board of Governors under
				this subparagraph may not be delegated.
									(d)Trade
				repositories
							(1)Use of trade
				repositories
								(A)In
				generalAny person that enters into or effects a transaction in a
				security-based swap (or security derivative, as the Commission determines by
				rule, regulation, or order) shall submit such transaction for clearing to a
				registered clearing agency or report such transaction to a trade repository
				registered in accordance with this subsection within the period specified by
				rule of the Commission.
								(B)Required
				reporting authorizedThe Commission may, by rule, require any
				person to report to any registered clearing agency and registered trade
				repository such transaction information as the Commission deems necessary or
				appropriate, to permit such clearing agency or trade repository to meet the
				purposes of this section.
								(C)Exemption
				authorityThe Commission by rule, regulation, or order, as the
				Commission deems consistent with the public interest or the protection of
				investors, may conditionally or unconditionally exempt from the requirements of
				this paragraph and the rules issued under this paragraph any person,
				transaction, or security that enters into or effects a transaction in a
				security or class of securities.
								(2)RegistrationA
				trade repository may register for purposes of this subsection by filing with
				the Commission an application in such form as the Commission, by rule, may
				prescribe, containing the rules of the trade repository and such other
				information and documentation as the Commission, by rule, may prescribe as
				necessary or appropriate in the public interest, for the protection of
				investors, or for the prompt and accurate collection, calculation, processing,
				and preparation of information regarding security-based swaps or security
				derivatives.
							(3)Commission
				procedures for applications
								(A)NoticeOn
				the filing of an application for registration pursuant to paragraph (2), the
				Commission shall publish notice of the filing and afford interested persons an
				opportunity to submit written data, views, and arguments concerning such
				application.
								(B)ActionsNot
				later than 90 days after the date of publication of a notice under subparagraph
				(A) (or within such longer period as to which the applicant consents), the
				Commission shall—
									(i)by order, grant
				such registration; or
									(ii)institute
				proceedings to determine whether registration should be denied.
									(C)Procedure for
				denials
									(i)In
				generalProceedings instituted under subparagraph (B)(ii)
				shall—
										(I)include notice of
				the grounds for denial under consideration and provide an opportunity for a
				hearing; and
										(II)be concluded not
				later than 180 days after the date of publication of notice of the filing of
				the application for registration under subparagraph (A).
										(ii)ActionsAt
				the conclusion of such proceedings, the Commission, by order, shall grant or
				deny the subject registration.
									(iii)ExtensionsThe
				Commission may extend the time for conclusion of the proceedings under
				subparagraph (C) for—
										(I)not longer than
				an additional 60 days, if the Commission finds good cause for such extension
				and publishes its reasons for so finding; or
										(II)for such longer
				period as to which the applicant consents.
										(D)Standards for
				granting registrationThe Commission shall grant the registration
				of a trade repository for purposes of this section if the Commission finds that
				the trade repository is so organized, and has the capacity to be able—
									(i)to assure the
				prompt, accurate, and reliable performance of its functions as a trade
				repository;
									(ii)to comply with
				the provisions of this title (including rules and regulations issued under this
				title); and
									(iii)to carry out
				the functions of a trade repository in a manner consistent with the purposes of
				this section.
									(E)Standards for
				denialThe Commission shall deny the registration of a trade
				repository if the Commission does not make the findings described in
				subparagraph (D).
								(4)Withdrawal of
				registration
								(A)In
				generalA registered trade repository may, upon such terms and
				conditions as the Commission deems necessary or appropriate in the public
				interest or for the protection of investors, withdraw from registration under
				this section by filing a written notice of withdrawal with the
				Commission.
								(B)CancellationIf
				the Commission finds that any trade repository is no longer in existence or has
				ceased to do business in the capacity specified in its application for
				registration under this section, the Commission, by order, shall cancel the
				registration.
								(5)Access to trade
				repository services
								(A)Notice of
				prohibition or limitation
									(i)In
				generalIf any registered trade repository prohibits or limits
				any person in respect of access to services offered, directly or indirectly, by
				the trade repository, the registered trade repository shall promptly file
				notice of the prohibition with the Commission, in such form and containing such
				information as the Commission, by rule, may prescribe as necessary or
				appropriate in the public interest or for the protection of investors.
									(ii)Review by
				CommissionAny prohibition or limitation on access to services
				with respect to which a registered trade repository is required by this
				subparagraph to file notice shall be subject to review by the Commission, on
				its own motion or upon application by any person aggrieved thereby, filed not
				later than 30 days after such notice has been filed with the Commission and
				received by such aggrieved person, or within such longer period as the
				Commission may determine.
									(iii)StaysApplication
				to the Commission for review, or the institution of review by the Commission on
				its own motion, shall not operate as a stay of a prohibition or limitation
				described in clause (i), unless the Commission otherwise orders, summarily or
				after notice and opportunity for hearing on the question of a stay (which
				hearing may consist solely of the submission of affidavits or presentation of
				oral arguments).
									(iv)Expedited
				procedureThe Commission shall establish for appropriate cases an
				expedited procedure for consideration and determination of the question of a
				stay.
									(B)Standards of
				reviewIn any proceeding to review the prohibition or limitation
				of any person in respect of access to services offered by a registered trade
				repository—
									(i)if the Commission
				finds after notice and opportunity for hearing, that such prohibition or
				limitation is consistent with the provisions of this title and the rules and
				regulations thereunder, and that such person has not been discriminated against
				unfairly, the Commission, by order, shall dismiss the proceeding; and
									(ii)if the
				Commission does not make any such finding, or if it finds that such prohibition
				or limitation imposes any burden on competition that is not necessary or
				appropriate in furtherance of the purposes of this title, the Commission, by
				order, shall set aside the prohibition or limitation and require the registered
				trade repository to permit such person access to the services offered by the
				registered trade repository to which the prohibition or limitation
				applied.
									(6)Administrative
				proceeding authorityIf the Commission finds, on the record after
				notice and opportunity for hearing, that such action is necessary or
				appropriate in the public interest, for the protection of investors, or
				otherwise in furtherance of the purposes of this title and that a registered
				trade repository has violated or is unable to comply with any provision of this
				title or the rules or regulations thereunder, the Commission, by order,
				may—
								(A)censure or place
				limitations upon the activities, functions, or operations of any registered
				trade repository; or
								(B)suspend for a
				period of not longer than 12 months or revoke the registration of any such
				trade repository.
								(7)Rulemaking
				authorityNo registered trade repository shall, directly or
				indirectly, engage in any activity as a trade repository in contravention of
				such rules and regulations as the Commission may prescribe as appropriate in
				the public interest, for the protection of investors, or otherwise in
				furtherance of the purposes of this title, including to assure that all persons
				may obtain on terms that are fair and reasonable and not unreasonably
				discriminatory such transaction and position information for security-based
				swaps and security derivatives as is disseminated by any clearing agency or
				trade repository.
							(8)Consultation
								(A)In
				generalPrior to adopting any rules applicable to trade
				repositories pursuant to section 17(a), the Commission shall consult with, and
				shall consider the views of, the Commodity Futures Trading Commission.
								(B)ComparabilityThe
				Commission and the Commodity Futures Trading Commission shall seek to maintain
				comparability, to the maximum extent practicable, of their respective
				recordkeeping and reporting requirements for trade repositories.
								(e)TimingThe
				Commission may, by rule, specify the date by which persons are required—
							(1)to submit
				transactions in standardized security-based swaps and security derivatives for
				clearing to a clearing agency pursuant to subsection (c); and
							(2)to submit
				transactions in security-based swaps and security derivatives for clearing to a
				clearing agency or report transactions in such instruments to a registered
				trade repository pursuant to subsection (d).
							(f)Collection,
				consolidation, and dissemination of information on transactions and positions
				in security-Based swaps and security derivatives
							(1)Commission
				action requiredThe Commission shall, consistent with the public
				interest, the protection of investors, the maintenance of fair and orderly
				markets, and the purposes of this section, use the authority of the Commission
				under this title to facilitate—
								(A)the collection,
				consolidation, and dissemination of information on transactions and positions
				in security-based swaps and security derivatives; and
								(B)the establishment
				of coordinated facilities for the consolidation of information on transactions
				and positions in security-based swaps and security derivatives.
								(2)Actions
				required of registered entitiesThe Commission, by rule,
				regulation, or order is authorized to require each clearing agency that clears
				or proposes to clear transactions in security-based swaps and security
				derivatives, and each trade repository registered or applying to become
				registered under this section, in such form and frequency as the Commission
				shall prescribe as necessary or appropriate in the public interest, for the
				protection of investors, or otherwise in furtherance of the purposes of this
				title—
								(A)to disseminate
				certain transaction or position information in security-based swaps and
				security derivatives; and
								(B)to assure the
				prompt, accurate, reliable, and fair collection, processing, distribution, and
				publication of information with respect to transactions and positions, as
				appropriate, cleared by such clearing agency or reported to such registered
				trade
				repository.
								.
			104.Prudential
			 supervision and regulation of significant security-based derivatives market
			 participants and incentives for trading on regulated exchanges
				(a)Regulation of
			 significant security-Based derivatives market participantsThe
			 Securities Exchange Act of 1934 (15 U.S.C. 78a et seq.) is amended by inserting
			 after section 15E (15 U.S.C. 78o–7) the following:
					
						15F.Regulation of
				significant security-based derivatives market participants
							(a)Registration by
				significant security-Based derivatives market participantsIt
				shall be unlawful for any significant security-based derivatives market
				participant to make use of the mails or any means or instrumentality of
				interstate commerce to effect any transactions in, or to induce or attempt to
				induce the purchase or sale of, any security-based swap (or security
				derivative, as the Commission determines by rule, regulation, or order), unless
				such significant security-based derivatives market participant has registered
				in accordance with subsection (b).
							(b)Manner of
				registration of significant security-Based derivatives market
				participants
								(1)In
				generalA significant security-based derivatives market
				participant may register for purposes of this section by filing with the
				Commission an application for registration, in such form and containing such
				information and documentation concerning such significant security-based
				derivatives market participant and any persons associated with such significant
				security-based derivatives market participant as the Commission, by rule,
				regulation, or order may prescribe as necessary or appropriate in the public
				interest or for the protection of investors.
								(2)Commission
				action
									(A)TimingNot
				later than 45 days after the date of filing of an application under paragraph
				(1) (or within such longer period as to which the applicant consents), the
				Commission shall—
										(i)by order, grant
				registration; or
										(ii)institute
				proceedings to determine whether registration should be denied.
										(B)Commission
				proceedingsProceedings described in subparagraph (A)(ii)
				shall—
										(i)include notice of
				the grounds for denial under consideration and opportunity for hearing;
				and
										(ii)be concluded
				within 120 days of the date of the filing of the application for
				registration.
										(C)Grant or
				denialAt the conclusion of proceedings under this paragraph, the
				Commission, by order, shall grant or deny any application for
				registration.
									(D)Extension
				authorizedThe Commission may extend the time for the conclusion
				of proceedings under this paragraph for not longer than an additional 90 days
				if the Commission finds good cause for such extension and publishes its reasons
				for so finding, or for such longer period as to which the applicant
				consents.
									(E)Conditions of
				grant or denial of applicationsThe Commission shall—
										(i)grant an
				application for registration of a significant security-based derivatives market
				participant, if the Commission finds that the requirements of this section are
				satisfied; and
										(ii)deny such
				registration, if the Commission does not make a finding described in clause
				(i), or finds that if the applicant were so registered, its registration would
				be subject to suspension or revocation under subsection (e).
										(3)Withdrawal
				authorizedAny person that has filed an application pursuant to
				paragraph (1) may, upon such terms and conditions as the Commission deems
				necessary or appropriate in the public interest, for the protection of
				investors, or otherwise in furtherance of the purposes of this title, withdraw
				such application by filing a written withdrawal with the Commission.
								(c)Business
				conduct requirements
								(1)ProhibitionIt
				shall be unlawful for any significant security-based derivatives market
				participant and such other persons as the Commission may determine, by rule,
				regulation, or order, to make use of the mails or any means or instrumentality
				of interstate commerce to effect any transaction in, or to induce or attempt to
				induce the purchase or sale of, any security-based swap (or security
				derivative, as the Commission determines by rule, regulation, or order), unless
				such person complies with such business conduct requirements as the Commission
				and the Commodity Futures Trading Commission, in consultation with the
				appropriate regulatory authorities, may jointly prescribe, by rule, regulation,
				or order, as necessary or appropriate in the public interest, for the
				protection of investors, and otherwise in furtherance of the purposes of this
				title.
								(2)ContentBusiness
				conduct requirements under paragraph (1) shall—
									(A)establish the
				standard of care required for a significant security-based derivatives market
				participant and such other persons to verify that any counterparty meets the
				eligibility standards for an eligible contract participant or qualified
				institutional buyer;
									(B)require
				disclosure by the significant security-based derivatives market participant and
				such other persons to any counterparty to the transaction of—
										(i)material
				product-specific information about the risks and characteristics of the
				security-based swap (or security derivative, as the Commission determines by
				rule, regulation, or order);
										(ii)the source and
				amount of any fees or other material remuneration that the significant
				security-based derivatives market participant and such other persons would
				directly or indirectly expect to receive in connection with the security-based
				swap (or security derivative, as the Commission determines by rule, regulation,
				or order); and
										(iii)any other
				material incentives or conflicts of interest that the significant
				security-based derivatives market participant and such other persons may have
				in connection with the security-based swap (or security derivative, as the
				Commission determines by rule, regulation, or order);
										(C)establish a
				minimum standard of conduct for a significant security-based derivatives market
				participant and such other persons with respect to any counterparty, other than
				a qualified institutional buyer, for—
										(i)providing
				disclosure of the general risks and characteristics of any security-based swap
				(or security derivative, as the Commission determines by rule, regulation, or
				order);
										(ii)communicating in
				a fair and balanced manner based on principles of fair dealing and good
				faith;
										(iii)assessing the
				appropriateness of any security-based swap (or security derivative, as the
				Commission determines by rule, regulation, or order) for the counterparty,
				except that, if the counterparty is an eligible contract participant, the
				significant security-based derivatives market participant may rely on a
				representation described in clause (iv)(VI) that the transaction is appropriate
				for such counterparty; and
										(iv)with respect to
				a counterparty that is an eligible contract participant within the meaning of
				subclause (I) or (II) of section 3(a)(67)(A)(vii), having a reasonable basis to
				believe that the counterparty has an independent representative that—
											(I)has sufficient
				knowledge to evaluate the transaction and risks;
											(II)is not subject
				to a statutory disqualification;
											(III)is independent
				of the significant security-based derivatives market participant;
											(IV)undertakes a
				duty to act in the best interests of the counterparty it represents;
											(V)makes appropriate
				disclosures; and
											(VI)will provide
				written representations to the eligible contract participant regarding fair
				pricing and the appropriateness of the transaction;
											(D)require the
				availability of information about any security or the issuer of any security
				referenced in a security-based swap (or security derivative, as the Commission
				determines by rule, regulation, or order), or upon which such security-based
				swap (or security derivative, as the Commission determines by rule, regulation,
				or order) is based; and
									(E)establish such
				other standards and requirements as the Commission, acting jointly with the
				Commodity Futures Trading Commission and in consultation with the appropriate
				regulatory authorities, may determine are necessary or appropriate in the
				public interest, for the protection of investors, or otherwise in furtherance
				of the purposes of this title.
									(d)Statutory
				disqualificationExcept to the extent otherwise specifically
				provided by rule, regulation, or order of the Commission, it shall be unlawful
				for a significant derivatives market participant to permit any associated
				person of such significant derivatives market participant who is subject to a
				statutory disqualification to effect or be involved in effecting transactions
				in security-based swaps (or security derivatives, as the Commission determines
				by rule, regulation, or order) on behalf of such significant derivatives market
				participant, if such significant derivatives market participant knew, or in the
				exercise of reasonable care should have known, of such statutory
				disqualification.
							(e)Administrative
				proceeding authority
								(1)In
				generalThe Commission, by order, shall censure, place
				limitations on the activities, functions, or operations of, or reject the
				filing of any significant security-based derivatives market participant that
				has registered with the Commission pursuant to subsection (b) if it finds, on
				the record after notice and opportunity for hearing, that such action is in the
				public interest and that such significant security-based derivatives market
				participant, or any person associated with such significant security-based
				derivatives market participant effecting or involved in effecting transactions
				in security-based swaps (or security derivatives, as the Commission determines
				by rule, regulation, or order) on behalf of such significant security-based
				derivatives market participant, whether prior or subsequent to becoming so
				associated—
									(A)has committed or
				omitted any act, or is subject to an order or finding, enumerated in
				subparagraph (A), (D), or (E) of section 15(b)(4);
									(B)has been
				convicted of any offense specified in subparagraph (B) of section 15(b)(4)
				during the 10-year period preceding the date of commencement of the proceedings
				under this paragraph;
									(C)is enjoined from
				any action, conduct, or practice specified in section 15(b)(4)(C);
									(D)is subject to an
				order or a final order specified in subparagraph (F) or (H), respectively, of
				section 15(b)(4); or
									(E)has been found by
				a foreign financial regulatory authority to have committed or omitted any act,
				or violated any foreign statute or regulation, enumerated in section
				15(b)(4)(G).
									(2)Associated
				personsWith respect to any person who is associated, who is
				seeking to become associated, or at the time of the alleged misconduct, who was
				associated or was seeking to become associated, with a significant
				security-based derivatives market participant for the purpose of effecting or
				being involved in effecting any security-based swaps (or security derivatives,
				as the Commission determines by rule, regulation, or order) on behalf of such
				significant security-based derivatives market participant, the Commission, by
				order, shall censure, place limitations on the activities or functions of such
				person, or suspend for a period of not longer than 12 months, or bar such
				person from being associated with a significant security-based derivatives
				market participant, if the Commission finds, on the record after notice and
				opportunity for a hearing, that such action is in the public interest, and that
				such person—
									(A)has committed or
				omitted any act, or is subject to an order or finding, enumerated in
				subparagraph (A), (D), or (E) of section 15(b)(4);
									(B)has been
				convicted of any offense specified in section 15(b)(4)(B) during the 10-year
				period preceding the date of commencement of the proceedings under this
				paragraph;
									(C)is enjoined from
				any action, conduct, or practice specified in section 15(b)(4)(C);
									(D)is subject to an
				order or a final order specified in subparagraph (F) or (H), respectively, of
				section 15(b)(4); or
									(E)has been found by
				a foreign financial regulatory authority to have committed or omitted any act,
				or violated any foreign statute or regulation, enumerated in section
				15(b)(4)(G).
									(3)Additional
				prohibitionsIt shall be
				unlawful—
									(A)for any person as
				to whom an order under paragraph (2) is in effect, without the consent of the
				Commission, willfully to become, or to be, associated with a significant
				security-based derivatives market participant in contravention of such order;
				or
									(B)for any
				significant security-based derivatives market participant to permit such a
				person, without the consent of the Commission, to become or remain, a person
				associated with the significant security-based derivatives market participant
				in contravention of an order under paragraph (2), if such significant
				security-based derivatives market participant knew, or in the exercise of
				reasonable care should have known, of the order.
									(f)Capital and
				margin requirements
								(1)In
				generalIt shall be unlawful for any person to conduct business
				as a significant security-based derivatives market participant, unless such
				person meets at all times such minimum capital and margin requirements as the
				appropriate regulatory authorities shall jointly prescribe, by rule or
				regulation, as necessary or appropriate in the public interest or for the
				protection of investors and consistent with the purposes of this title to
				provide safeguards with respect to the financial responsibility and related
				practices of the significant security-based derivatives market
				participant.
								(2)Capital
				considerationsIn setting capital requirements for significant
				security-based derivatives market participants, the appropriate regulatory
				authorities shall consider, among other things—
									(A)the liquidity of
				each security-based swap (or security derivative, as the Commission determines
				by rule, regulation, or order), including whether such instrument is traded on
				a liquid market, and whether it is centrally cleared; and
									(B)whether the
				security-based swap (or security derivative, as the Commission determines by
				rule, regulation, or order) is used to offset or hedge another instrument or
				asset owned by such significant security-based derivative market
				participant.
									(3)Margin
				requirementsThe appropriate regulatory authorities shall jointly
				prescribe margin requirements, which may permit the use of non-cash collateral,
				that apply to security-based swaps (or security derivatives, as the Commission
				determines by rule, regulation, or order) entered into by a significant
				security-based derivatives market participant, as the appropriate regulatory
				authorities jointly deem necessary or appropriate for the purpose of, among
				other things—
									(A)preserving the
				financial integrity of markets trading security-based swaps (or security
				derivatives); and
									(B)preventing
				systemic risk.
									(4)Commission
				rulesNothing in this section prevents the Commission from
				prescribing capital and margin requirements that are higher or more restrictive
				than the joint rules adopted under this subsection for significant
				security-based derivatives market participants for which it is the appropriate
				regulatory authority.
								(g)Appropriate
				regulatory authority definedFor purposes of this section, the
				term appropriate regulatory authority means—
								(1)the appropriate
				Federal banking agency (as defined in section 3 of the Federal Deposit
				Insurance Act (12 U.S.C. 1813)) with respect to a significant security-based
				derivatives market participant that is an insured depository institution (as
				defined in section 3 of the Federal Deposit Insurance Act (12 U.S.C. 1813)),
				other than an affiliate of an insured depository institution;
								(2)the Federal
				Housing Finance Agency, with respect to a significant security-based
				derivatives market participant that is a regulated entity (as defined in
				section 1301 of the Federal Housing Enterprises Financial Safety and Soundness
				Act of 1992 (12 U.S.C. 4502));
								(3)the Commodity
				Futures Trading Commission, with respect to a significant security-based
				derivatives market participant that is—
									(A)a futures
				commission merchant or an introducing broker (as defined in paragraphs (20) and
				(23) of section 1a of the Commodity Exchange Act, respectively), other than a
				broker or dealer registered pursuant to section 15(b) of this title (other than
				paragraph (11) thereof) or an affiliate of an insured depository institution;
				or
									(B)a commodity pool
				operator or commodity trading advisor (as defined in paragraphs (5) and (6) of
				section 1a of the Commodity Exchange Act, respectively), other than an
				affiliate of an insured depository institution; and
									(4)the Commission,
				with respect to any other significant security-based derivatives market
				participant for which there is not another appropriate regulatory authority
				otherwise specified in this subsection.
								(h)Enforcement
				authorityEach appropriate regulatory authority shall have sole
				authority to enforce compliance with the rules adopted under subsection (f) in
				the case of each significant security-based derivatives market participant for
				which it is the appropriate regulatory authority, as defined in subsection
				(g).
							.
				(b)Exemption from
			 broker or dealer registrationSection 15(b) of the Securities
			 Exchange Act of 1934 (15 U.S.C. 78o(b)) is amended by adding at the end the
			 following:
					
						(13)Exemption for
				significant security-based derivatives market participantsA
				person shall be exempt from the registration requirements of this section, to
				the extent that such person engages in transactions in security-based swaps, if
				such person would otherwise be required to register under this section only
				because such person effects transactions in security-based swaps with eligible
				contract participants and is a significant security-based derivatives market
				participant that has registered in accordance with section
				15F(b).
						.
				105.Recordkeeping
			 and reporting requirements for derivatives market participants
				(a)Recordkeeping
			 and examination requirements for security-Based derivative market
			 participantsSection 17 of the Securities Exchange Act of 1934
			 (15 U.S.C. 78q) is amended by adding at the end the following:
					
						(l)Recordkeeping
				by market participants in security-Based swaps or security derivatives;
				examinations
							(1)Recordkeeping
								(A)In
				generalEffective not later than 180 days after the date of
				enactment of this subsection, the Commission shall, by rule, regulation, or
				order, require each significant security-based derivatives market participant,
				and such other persons as the Commission, by rule, regulation, or order,
				determines, to create, keep current, and maintain for prescribed periods such
				records, furnish such copies thereof (and make and disseminate such reports)
				relating to security-based swaps (or security derivatives, as the Commission
				determines by rule, regulation, or order) to the Commission, as necessary or
				appropriate in the public interest, for the protection of investors, or
				otherwise in furtherance of the purposes of this title.
								(B)Minimum
				requirementsAt a minimum, the actions of the Commission under
				subparagraph (A) shall require, as applicable, the creation and maintenance of
				client information records, agreements, client ledger information, trade
				blotters, memoranda of agreements to enter into confirmations, position
				records, and communications relating to transactions in security-based swaps
				(or security derivatives, as the Commission determines by rule, regulation, or
				order) and the reporting of transactions and position data.
								(2)ExaminationsAll
				records of significant security-based derivatives market participants and such
				other persons described in paragraph (1) are subject at any time, or from time
				to time, to such reasonable periodic, special, or other examinations by
				representatives of the Commission, as the Commission deems necessary or
				appropriate in the public interest, for the protection of investors, or
				otherwise in furtherance of the purposes of this
				title.
							.
				(b)Reporting by
			 significant security-Based derivatives market
			 participantsSection 13 of the Securities Exchange Act of 1934
			 (15 U.S.C. 78m) is amended by adding at the end the following new
			 subsection:
					
						(m)Reporting by
				significant security-Based derivatives market participants
							(1)In
				generalFor the purpose of monitoring the impact of transactions
				in security-based swaps and, as appropriate, security derivatives, and for the
				purpose of otherwise assisting the Commission in the enforcement of this title,
				any significant security-based derivatives market participant that purchases or
				sells security-based swaps (or security derivatives, as the Commission
				determines by rule, regulation, or order) shall report such information as the
				Commission may, by rule, regulation, or order, prescribe as necessary or
				appropriate in the public interest, for the protection of investors, or
				otherwise in furtherance of the purposes of this title.
							(2)ConsiderationsIn
				exercising its authority under this subsection, the Commission shall take into
				account—
								(A)existing
				reporting systems;
								(B)the costs
				associated with reporting such information; and
								(C)the relationship
				between the United States and international securities and derivatives
				markets.
								(3)Limitation on
				disclosure
								(A)In
				generalNotwithstanding any other provision of law, the
				Commission may not be compelled to disclose any information required by
				Commission rule, regulation, or order to be reported to the Commission under
				this subsection.
								(B)ExceptionNothing
				in this subsection shall—
									(i)authorize the
				Commission to withhold information from Congress; or
									(ii)prevent the
				Commission from complying with—
										(I)a request for
				information from any other Federal department or agency requesting information
				for purposes within the scope of its jurisdiction; or
										(II)an order of a
				court of the United States in an action brought by the United States or the
				Commission.
										(C)Treatment for
				title 5 purposesFor purposes of section 552 of title 5, United
				States Code, this subsection shall be considered a statute described in
				subsection (b)(3)(B) of such section
				552.
								.
				(c)Beneficial
			 ownership reportingSection 13 of the Securities Exchange Act of
			 1934 (15 U.S.C. 78m) is amended—
					(1)in subsection
			 (d)(1), by inserting after Alaska Native Claims Settlement Act,
			 the following: or otherwise becomes or is deemed to become a beneficial
			 owner of any of the foregoing, upon the purchase or sale of a security-based
			 swap or security derivative that the Commission may define, by rule,
			 and;
					(2)in subsection
			 (g)(1), by inserting after subsection (d)(1) of this section the
			 following: or otherwise becomes or is deemed to become a beneficial
			 owner of any security of a class described in subsection (d)(1) upon the
			 purchase or sale of a security-based swap or security derivative that the
			 Commission may define, by rule; and
					(3)in subsection
			 (f)(1), by inserting after section (13)(d)(1) of this title the
			 following: , or otherwise becomes or is deemed to become a beneficial
			 owner of any security of a class described in subsection (d)(1) upon the
			 purchase or sale of a security-based swap or security derivative that the
			 Commission may define, by rule,.
					(d)Institutional
			 investment manager reportingSection 13 of the Securities
			 Exchange Act of 1934 (15 U.S.C. 78m) is amended—
					(1)in subsection
			 (f)(1), by inserting before shall file reports the following:
			 or security-based swaps or security derivatives that the Commission may
			 define by rule, having such values as the Commission may determine, by
			 rule; and
					(2)in subsection
			 (f)(3), by inserting before updated as the following: and
			 security-based swaps or security derivatives that the Commission may define, by
			 rule.
					(e)Reporting by
			 corporate insidersSection
			 16(f) of the Securities Exchange Act of 1934 (15 U.S.C. 78p(f)) is amended by
			 inserting or security-based swaps after security futures
			 products.
				(f)Recordkeeping
			 by trade repositoriesSection 17(a)(1) of the Securities Exchange
			 Act of 1934 (15 U.S.C. 78q(a)(1)) is amended by inserting registered
			 trade repository, after registered securities information
			 processor,.
				106.Prohibition of
			 market manipulation, fraud, and other market abuses
				(a)Rulemaking
			 authority To prevent fraud, manipulation, and deceptive conduct in
			 security-Based swaps and security derivativesSection 9 of the
			 Securities Exchange Act of 1934 (15 U.S.C. 78i), as amended by this Act, is
			 amended by adding at the end the following:
					
						(j)Deceptive
				conduct in security-Based swaps and security derivatives
							(1)In
				generalIt shall be unlawful for any person, directly or
				indirectly, by the use of any means or instrumentality of interstate commerce
				or of the mails, or of any facility of any national securities exchange, to
				effect any transaction in, or to induce or attempt to induce the purchase or
				sale of, any security-based swap or security derivative, in connection with
				which such person engages in any fraudulent, deceptive, or manipulative act or
				practice, makes any fictitious quotation, or engages in any transaction,
				practice, or course of business which operates as a fraud or deceit upon any
				person.
							(2)Rulemaking
				requiredThe Commission shall, for purposes of this subsection,
				by rule, regulation, or order, define and prescribe means reasonably designed
				to prevent transactions, acts, practices, and courses of business that are
				fraudulent, deceptive, or manipulative, and fictitious quotations.
							(3)ConsultationIn
				adopting rules under this subsection, the Commission shall consult with the
				Commodity Futures Trading Commission and seek to maintain comparability of such
				rules with similar rules of the Commodity Futures Trading
				Commission.
							.
				(b)Additions of
			 security-Based swaps to certain antimanipulation
			 provisionsSection 9(b) of the Securities Exchange Act of 1934
			 (15 U.S.C. 78i(b)) is amended by striking paragraphs (1) through (3) and
			 inserting the following:
					
						(1)any transaction
				in connection with any security whereby any party to such transaction
				acquires—
							(A)any put, call,
				straddle, or other option or privilege of buying the security from or selling
				the security to another without being bound to do so;
							(B)any security
				futures product on or related to the security; or
							(C)any
				security-based swap involving the security or the issuer of the
				security;
							(2)any transaction
				in connection with any security with relation to which that person has,
				directly or indirectly, any interest in any—
							(A)put, call,
				straddle, option, or privilege described in paragraph (1);
							(B)security futures
				product described in paragraph (1); or
							(C)security-based
				swap described in paragraph (1); or
							(3)any transaction
				in any security for the account of any person who that person has reason to
				believe has, and who actually has, directly or indirectly, any interest in
				any—
							(A)put, call,
				straddle, option, or privilege described in paragraph (1);
							(B)security futures
				product with relation to such security described in paragraph (1); or
							(C)any
				security-based swap involving such security or the issuer of such
				security.
							.
				(c)Position limits
			 and position accountability for security-Based swaps or security
			 derivativesThe Securities Exchange Act of 1934 (15 U.S.C. 78a et
			 seq.) is amended by inserting after section 10A the following new
			 section:
					
						10B.Position
				limits and position accountability for security-based swaps or security
				derivatives
							(a)Rulemaking
				authority
								(1)In
				generalAs a means reasonably designed to prevent fraud or
				manipulation, the Commission, by rule, regulation, or order, as necessary or
				appropriate in the public interest, for the protection of investors, or
				otherwise in furtherance of the purposes of this title, may—
									(A)prescribe
				requirements regarding the size of positions that may be held by or on behalf
				of any person or persons in any security-based swap (or security derivative, as
				the Commission determines by rule, regulation, or order) and any security on
				which such security-based swap (or security derivative) is based or referenced,
				or as to which the issuer of such security is referenced; and
									(B)require any
				person that effects transactions for his own account or the account of others
				in any security-based swap (or security derivative, as the Commission
				determines by rule, regulation, or order) and any security on which such
				security-based swap (or security derivative) is based or referenced, or the
				issuer of such security is referenced, to report such information as the
				Commission may prescribe regarding any position or positions in security-based
				swaps (or security derivatives) and any security on which such security-based
				swap (or security derivative) is based or referenced, or as to which the issuer
				of such security is referenced.
									(2)Exemptions
				authorizedThe Commission, by rule, regulation, or order, may
				conditionally or unconditionally exempt any person or class of persons, any
				security-based swap (or security derivative) or class of security-based swaps
				(or security derivatives), or any transaction or class of transactions from any
				requirement that the Commission may establish under this subsection.
								(b)Self-Regulatory
				organizationsAs a means reasonably designed to prevent fraud or
				manipulation, the Commission, by rule, regulation, or order, as necessary or
				appropriate in the public interest, for the protection of investors, or
				otherwise in furtherance of the purposes of this title, may direct a
				self-regulatory organization—
								(1)to adopt rules
				regarding the size of positions in any security-based swap (or security
				derivative) and any security on which such security-based swap (or security
				derivative) is based or referenced, or as to which the issuer of such security
				is referenced that may be held by—
									(A)any member of
				such self-regulatory organization; or
									(B)any person for
				whom a member of such self-regulatory organization effects transactions in such
				security-based swap, security derivative, or other security; and
									(2)to adopt rules
				reasonably designed to assure compliance with requirements prescribed by the
				Commission under subsection
				(a).
								.
				(d)State gaming
			 and bucket shop lawsSection 28(a) of the Securities Exchange Act
			 of 1934 (15 U.S.C. 78bb(a)) is amended to read as follows:
					
						(a)State gaming
				and bucket shop laws
							(1)In
				generalExcept as provided in subsection (f), the rights and
				remedies provided by this title shall be in addition to any and all other
				rights and remedies that may exist at law or in equity, but no person permitted
				to maintain a suit for damages under the provisions of this title shall
				recover, through satisfaction of judgment in 1 or more actions, a total amount
				in excess of the actual damages of that person due to the act that is the
				subject of the action.
							(2)Rule of
				constructionExcept as otherwise specifically provided in this
				title, nothing in this title shall affect the jurisdiction of the securities
				commission (or any agency or officer performing like functions) of any State
				over any security or any person, to the extent that the exercise thereof does
				not conflict with the provisions of this title or the rules and regulations
				thereunder.
							(3)Gaming
				lawsNo provision of State law which prohibits or regulates the
				making or promoting of wagering or gaming contracts, or the operation of
				bucket shops or other similar or related activities, shall
				invalidate—
								(A)any put, call,
				straddle, option, privilege, or other security that is subject to regulation
				under this title (except a security-based swap and any security that has a
				pari-mutual payout or otherwise is determined by the Commission, acting by
				rule, regulation, or order, to be appropriately subject to such laws), or apply
				to any activity which is incidental or related to the offer, purchase, sale,
				exercise, settlement, or closeout of any such security;
								(B)any
				security-based swap between eligible contract participants; or
								(C)any
				security-based swap effected on a national securities exchange that is
				registered pursuant to section 6(b).
								(4)Security
				futures productNo provision of State law regarding the offer,
				sale, or distribution of securities shall apply to any transaction in a
				security futures product, except that this paragraph may not be construed as
				limiting any State antifraud law of general
				applicability.
							.
				107.Protections
			 for marketing security-based swaps to certain persons
				(a)Trading in
			 security-Based swapsSection 6 of the Securities Exchange Act of
			 1934 (15 U.S.C. 78f), as amended by this Act, is amended by adding at the end
			 the following:
					
						(i)Eligible
				contract participantsIt shall be unlawful for any person to
				effect a transaction in a security-based swap with or for a person that is not
				an eligible contract participant, unless such transaction is effected on a
				national securities exchange registered pursuant to subsection
				(b).
						.
				(b)Registration of
			 security-Based swapsSection 5 of the Securities Act of 1933 (15
			 U.S.C. 77e) is amended by adding at the end the following:
					
						(d)Registration of
				security-Based swapsNotwithstanding the provisions of section 3
				or 4, unless a registration statement meeting the requirements of section 10(a)
				is in effect with respect to a security-based swap, it shall be unlawful for
				any person, directly or indirectly, to make use of any means or instruments of
				transportation or communication in interstate commerce or of the mails to offer
				to sell, offer to buy, or purchase, sell, or buy a security-based swap to any
				person who is not an eligible contract participant, as defined in section
				3(a)(66) of the Securities Exchange Act of
				1934.
						.
				108.EnforcementSection 21 of the Securities Exchange Act of
			 1934 (15 U.S.C. 78u) is amended by adding at the end the following:
				
					(j)Enforcement of
				provisions applicable to derivatives market participants
						(1)In
				generalIn addition to enforcement by the Commission under the
				securities laws of compliance with sections 6(l), 13(m), 15F(a), 15F(c),
				15F(d), 17(l), 17C(b)(1), and 17C(c)(1), compliance with such sections shall be
				enforced under—
							(A)section 8 of the
				Federal Deposit Insurance Act (12 U.S.C. 1818), by the appropriate Federal
				banking agency, in the case of an insured depository institution, as those
				terms are defined in section 3 of that Act (12 U.S.C. 1813), other than an
				affiliate of an insured depository institution, as defined in section 3 of that
				Act (12 U.S.C. 1813);
							(B)the Commodity
				Exchange Act (7 U.S.C. 1 et seq.), by the Commodity Futures Trading Commission,
				in the case of a futures commission merchant, introducing broker, commodity
				pool operator, or commodity trading advisor, as those terms are defined in
				sections 1a of the Commodity Exchange Act, other than an affiliate of an
				insured depository institution, as defined in section 3 of the Federal Deposit
				Insurance Act (12 U.S.C. 1813); and
							(C)the Federal
				Housing Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C. 4501
				et seq.), by the Federal Housing Finance Agency, in the case of a regulated
				entity, as defined in section 1303 of the Federal Housing Enterprises Financial
				Safety and Soundness Act of 1992 (12 U.S.C. 4502).
							(2)Violations
				treated as violations of other lawsFor purposes of the exercise
				by any agency referred to in paragraph (1), a violation of sections 6(l),
				13(m), 15F(a), 15F(c), 15F(d), 17(l), 17C(b)(1), and 17C(c)(1) of this title
				shall be deemed to be a violation of a requirement imposed under that provision
				of law. In addition to its powers under any provision of law specifically
				referred to in paragraph (1), each of the agencies referred to in that
				paragraph may exercise, for the purpose of enforcing compliance with sections
				6(l), 13(m), 15F(a), 15F(c), 15F(d), 17(l), 17C(b)(1), and 17C(c)(1) of this
				title, any other authority conferred on such agency by
				law.
						.
			109.Enforceability
			 of security-based swapsSection 29(b)(2) of the Securities Exchange
			 Act of 1934 (15 U.S.C. 78cc(b)(2)) is amended by striking and
			 (B) and inserting the following: , (B) that no agreement,
			 contract, or transaction that is a security-based swap shall be void, voidable,
			 or unenforceable by either party to such security-based swap, and no party
			 thereto shall be entitled to rescind, or recover any payment made with respect
			 to, such security-based swap under this section or any other provision of
			 securities laws based solely on the failure of either party to the agreement,
			 contract, or transaction to satisfy its respective obligations under sections
			 6(l), 10B, 13, 15(b), 15F, 17, and 17C of this title with respect to such
			 security-based swap, and (C).
			110.Transfer and
			 rights of certain CFTC employees
				(a)TransferEach
			 employee of the Commodity Futures Trading Commission (in this section referred
			 to as the CFTC) whose position and responsibilities would be
			 more effectively utilized at the Securities and Exchange Commission (in this
			 section referred to as the SEC), based on this Act and the
			 amendments made by this Act, as determined by the Secretary of the Treasury,
			 shall be transferred to the SEC for employment, not later than 60 days after
			 the date of enactment of this Act. Such transfer shall be deemed a transfer of
			 function for purposes of section 3503 of title 5, United States Code.
				(b)Guaranteed
			 positions
					(1)In
			 generalEach employee transferred under subsection (a) shall be
			 guaranteed a position with equivalent status, tenure, pay and benefits as that
			 held on the day immediately preceding the transfer, subject to paragraph
			 (2).
					(2)No involuntary
			 separation or reductionAn employee transferred under subsection
			 (a) holding a permanent position on the day immediately preceding the transfer
			 may not be involuntarily separated or reduced in grade or compensation during
			 the 12-month period beginning on the date of transfer, except for cause, or, in
			 the case of a temporary employee, separated in accordance with the terms of the
			 appointment of the employee.
					(c)Appointment
			 authority for excepted and Senior Executive Service employees
					(1)In
			 generalIn the case of an employee of the CFTC occupying a
			 position in the excepted service or the Senior Executive Service, such employee
			 shall, on and after the date of transfer to the SEC, be deemed to be appointed
			 under the appointment authority of the SEC for filling an equivalent position
			 at the SEC, subject to paragraph (2).
					(2)Declining
			 application of equivalent appointment authorityThe Chairman of
			 the SEC may decline the application of the equivalent appointment authority of
			 the SEC to an employee of the CFTC occupying a position in the excepted service
			 or the Senior Executive Service under paragraph (1) to the extent that the
			 authority by which the employee was appointed by the CFTC relates to—
						(A)a position
			 excepted from the competitive service because of its confidential,
			 policymaking, policy-determining, or policy-advocating character; or
						(B)a noncareer
			 position in the Senior Executive Service (within the meaning of section
			 3132(a)(7) of title 5, United States Code).
						(d)ReorganizationIf
			 the Chairman of the SEC determines, after the end of the 1-year period
			 beginning on the date of enactment of this Act, that a reorganization of the
			 combined workforce is required, that reorganization shall be deemed a major
			 reorganization for purposes of affording affected employee retirement under
			 section 8336(d)(2) or 8414(b)(1)(B) of title 5, United States Code.
				IIRegulation of
			 commodity-based derivatives
			201.DefinitionsSection 1a of the Commodity Exchange Act (7
			 U.S.C. 1a) is amended—
				(1)by striking
			 paragraphs (1), (25), (31), and (32);
				(2)by redesignating
			 paragraphs (2) through (4), (5) through (8), (9) through (24), (26) through
			 (28), (29), (30), (33), and (34) as paragraphs (1) through (3), (7) through
			 (10), (12) through (27), (28) through (30), (32), (33), (35), and (37),
			 respectively;
				(3)by inserting
			 after paragraph (3) (as redesignated by paragraph (2) of this section) the
			 following:
					
						(4)Commodity-based
				swapThe term commodity-based swap means a swap that
				is not a security-based swap, as defined in section 3(a) of the Securities
				Exchange Act of 1934 (15 U.S.C. 78c(a)).
						(5)Commodity-based
				swap execution facilityThe term commodity-based swap
				execution facility means a trading facility registered under section
				5h.
						(6)Commodity
				derivativeThe term commodity derivative means any
				derivative that is a contract of sale for future delivery of any commodity (or
				option on a contract of sale for future delivery of any commodity) subject to
				the exclusive jurisdiction of the Commission under this Act, other than a
				swap.
						;
				(4)by inserting
			 after paragraph (10) (as redesignated by paragraph (2) of this section) the
			 following:
					
						(11)DerivativeThe
				term derivative has the meaning given the term in section 3(a) of
				the Securities Exchange Act of 1934 (15 U.S.C.
				78c(a)).
						;
				(5)by inserting
			 after paragraph (30) (as redesignated by paragraph (2) of this section) the
			 following:
					
						(31)Person
				associated with a significant commodity-based derivatives market
				participant
							(A)In
				generalThe term person associated with a significant
				commodity-based derivatives market participant means—
								(i)any partner,
				officer, director, or branch manager of a significant commodity-based
				derivatives market participant (including any individual who holds a similar
				status or performs a similar function with respect to any partner, officer,
				director, or branch manager of a significant commodity-based derivatives market
				participant);
								(ii)any person that
				directly or indirectly controls, is controlled by, or is under common control
				with a significant commodity-based derivatives market participant; and
								(iii)any employee of
				a significant commodity-based derivatives market participant.
								(B)ExclusionOther
				than for purposes of section 4s, the term person associated with a
				significant commodity-based derivatives market participant does not
				include any person associated with a significant commodity-based derivatives
				market participant the functions of which are solely clerical or
				ministerial.
							;
				
				(6)in paragraph (32)
			 (as redesignated by paragraph (2) of this section)—
					(A)by striking
			 subparagraph (D) and inserting the following:
						
							(D)a commodity-based
				swap execution facility registered under section
				5h;
							;
					(B)in subparagraph
			 (E), by striking the period and inserting a semicolon; and
					(C)by adding at the
			 end the following:
						
							(F)a significant
				commodity-based derivatives market participant; and
							(G)a trade
				repository under section 4r.
							;
				
					(7)by inserting
			 after paragraph (33) (as redesignated by paragraph (2) of this section) the
			 following:
					
						(34)Significant
				commodity-based derivatives market participant
							(A)In
				generalThe term significant commodity-based derivatives
				market participant means—
								(i)any person that
				is engaged in the business of purchasing or selling 1 or more commodity-based
				swaps for the account of the person or for any other individual or entity, or
				making a market in commodity-based swaps, and the 1 or more purchases or sales
				of which are not solely for the purpose of managing the risk associated
				with—
									(I)an asset that is,
				or is anticipated to be, owned, produced, manufactured, processed, or
				merchandised;
									(II)potential
				changes in the value of services to be purchased or provided, or anticipated to
				be purchased or provided; or
									(III)a liability
				incurred or anticipated to be incurred by a person that is not, or is not
				related to, a commodity-based swap; or
									(ii)any other person
				designated by the Commission, after consultation with the Securities and
				Exchange Commission, by rule, regulation, or order as is appropriate to
				further—
									(I)the interests of
				the public;
									(II)the protection
				of market participants; or
									(III)the purposes of
				this Act.
									(B)ExclusionThe
				term significant commodity-based derivatives market participant
				does not include an investment company registered under the Investment Company
				Act of 1940 (15 U.S.C. 80a–1 et seq.).
							;
				
				(8)by inserting
			 after paragraph (35) (as redesignated by paragraph (2) of this section) the
			 following:
					
						(36)SwapThe
				term swap has the meaning given the term in section 3(a) of the
				Securities Exchange Act of 1934 (15 U.S.C.
				78c(a)).
						;
				and
				(9)by adding at the
			 end the following:
					
						(38)Trade
				repositoryThe term trade repository means any
				person that collects, calculates, processes, or prepares information with
				respect to 1 or more transactions or positions in 1 or more commodity-based
				swaps.
						.
				202.Rationalization
			 of financial product oversight
				(a)CFTC authority
			 over commodity-Based swaps
					(1)Amendments to
			 Commodity Futures Modernization Act of 2000
						(A)DefinitionsSection
			 402 of the Commodity Futures Modernization Act of 2000 (7 U.S.C. 27) is amended
			 by striking subsection (d).
						(B)Exclusion of
			 covered swap agreementsSection 407 of the Commodity Futures
			 Modernization Act of 2000 (7 U.S.C. 27e) is repealed.
						(C)Contract
			 enforcementSection 408 of the Commodity Futures Modernization
			 Act of 2000 (7 U.S.C. 27f) is amended by striking subsections (b) and (c) and
			 inserting the following:
							
								(b)PreemptionThis
				title shall supersede and preempt the application of any State or local law
				that prohibits or regulates gaming or the operation of bucket shops (other than
				antifraud provisions of general applicability) in the case of a hybrid
				instrument that is predominantly a banking
				product.
								.
						(2)Amendments to
			 Commodity Exchange Act
						(A)In
			 generalSection 2 of the Commodity Exchange Act (7 U.S.C. 2) is
			 amended—
							(i)in
			 subsection (a)(1)—
								(I)in the first
			 sentence of subparagraph (A), by striking subparagraphs (C) and (D) of
			 this paragraph and subsections (c) through (i) of this section and
			 inserting subparagraph (C) and subsections (c) through
			 (e);
								(II)in subparagraph
			 (C), by striking clauses (ii) through (v) and inserting the following:
									
										(ii)Contracts of
				sale for future deliveryThis Act shall not apply to, and the
				Commission shall have no jurisdiction to designate a board of trade as a
				contract market for any contract of sale (or option on such contract) for
				future delivery—
											(I)of any security,
				or interest in a security or based on the value of a security (other than an
				exempted security under section 3(a) of the Securities Exchange Act of 1934 (15
				U.S.C. 78c(a)), as in effect on the date of enactment of the Futures Trading
				Act of 1982 (other than any municipal security, as defined in that section
				3(a), as in effect on the date of enactment of the Futures Trading Act of
				1982), or any group or index of such securities or any interest in a security
				or based on the value of a security; or
											(II)based on any
				financial, economic, or commercial occurrence, extent of an occurrence,
				contingency, or consequence that is related to or based on a security, an
				interest in a security, or an issuer of a security, or based on the value of
				any of the foregoing (other than an exempted security under section 3(a) of the
				Securities Exchange Act of 1934 (15 U.S.C. 78c(a)), as in effect on the date of
				enactment of the Futures Trading Act of 1982 (other than any municipal
				security, as defined in that section 3(a), as in effect on the date of
				enactment of the Futures Trading Act of 1982), or any group or index of such
				securities, or interests in such securities or issuers of such securities, or
				based on the value of any of the
				foregoing.
											;
				and
								(III)by striking
			 subparagraphs (D), (E), and (F);
								(ii)by
			 striking subsections (d), (e), (g), (h), and (i);
							(iii)by inserting
			 after subsection (c) the following:
								
									(d)Commodity-Based
				swapsNothing in this Act (other than subsections (a)(1)(B),
				(a)(1)(C), (e) and (f), sections 4a, 4b, 4b–1, 4c(a), 4c(b), 4o, 4r, 4s, 4t,
				5b, 5c, 5h, 6(c), 6(d), 6c, 6d, 8, 8a, 9, 12(e)(2), 12(f), 13(a), 13(b), 21,
				and 22(a)(4) and such other provisions of this Act as are applicable by the
				terms of the provisions to registered entities and Commission registrants)
				governs or applies to a commodity-based
				swap.
									;
				and
							(iv)by
			 redesignating subsection (f) as subsection (e).
							(B)Conforming
			 amendments
							(i)Section 1a of the
			 Commodity Exchange Act (7 U.S.C. 1a) (as amended by section 201(2)) is amended
			 in paragraph (35) by inserting before the period at the end the following:
			 (as in effect on the day before the date of enactment of the
			 Comprehensive Derivatives Regulation Act of
			 2009).
							(ii)Section 5c(a)(1)
			 of the Commodity Exchange Act (7 U.S.C. 7a–2(a)(1)) is amended by striking
			 , and section 2(h)(7) with respect to significant price discovery
			 contracts,.
							(iii)Section 5d(a)
			 of the Commodity Exchange Act (7 U.S.C. 7a–3(a)) is amended in the second
			 sentence by striking subparagraphs (C) and (D) of section
			 2(a)(1) and inserting section 2(a)(1)(C).
							(iv)Section 5e of
			 the Commodity Exchange Act (7 U.S.C. 7b) is amended by striking , or
			 revocation of the right and all that follows through significant
			 price discovery contract,.
							(v)Section 6(b) of
			 the Commodity Exchange Act (7 U.S.C. 8(b)) is amended in the first sentence by
			 striking , or to revoke the right and all that follows through
			 significant price discovery contract,.
							(vi)Section
			 22(b)(1)(A) of the Commodity Exchange Act (7 U.S.C. 25(b)(1)(A)) is amended by
			 striking section 2(h)(7) or.
							(vii)Section
			 408(2)(C) of the Federal Deposit Insurance Corporation Improvement Act of 1991
			 (12 U.S.C. 4421(2)(C)) is amended—
								(I)by striking
			 , 2(d), 2(f), or 2(g); and
								(II)by striking
			 2(h) or.
								(3)Amendments to
			 the Gramm-Leach-Bliley ActSection 206 of the Gramm-Leach-Bliley
			 Act (15 U.S.C. 78c note) is amended—
						(A)in subsection
			 (a)—
							(i)in paragraph (4),
			 by inserting or after the semicolon at the end;
							(ii)in paragraph (5)
			 by striking ; or at the end and inserting a period; and
							(iii)by striking
			 paragraph (6);
							(B)by striking
			 subsection (b); and
						(C)by redesignating
			 subsections (c) and (d) as subsections (b) and (c), respectively.
						(b)Rationalization
			 of security futures oversight
					(1)In
			 general
						(A)Rulemaking
			 authority to address duplicative regulations of dual
			 registrantsSection 4d of the Commodity Exchange Act (7 U.S.C.
			 6d) is amended by striking subsection (c).
						(B)Registration of
			 futures commission merchants, introducing brokers, and floor
			 brokersSection 4f(a) of the Commodity Exchange Act (7 U.S.C.
			 6f(a)) is amended—
							(i)in
			 paragraph (1), by striking (1); and
							(ii)by
			 striking paragraphs (2) through (4).
							(C)Dual
			 tradingSection 4j of the Commodity Exchange Act (7 U.S.C. 6j) is
			 repealed.
						(D)Exemptions for
			 associated persons or securities broker-dealersSection 4k of the
			 Commodity Exchange Act (7 U.S.C. 6k) is amended by striking paragraph (5) (as
			 added by section 252(d) of the Commodity Futures Modernization Act of 2000 (114
			 Stat. 2763A–448)).
						(E)Election to
			 trade excluded and exempt commoditiesSection 5a of the Commodity
			 Exchange Act (7 U.S.C. 7a) is amended by striking subsection (g).
						(F)Obligation to
			 address duplicative regulation of dual registrantsSection 5c of
			 the Commodity Exchange Act (7 U.S.C. 7a–2) is amended by striking subsection
			 (f).
						(G)Designation of
			 securities exchanges and associations as contract marketsSection
			 5f of the Commodity Exchange Act (7 U.S.C. 7b–1) is repealed.
						(H)Notification of
			 investigations and enforcement actionsSection 6 of the Commodity
			 Exchange Act is amended by striking subsection (g) (7 U.S.C. 9c).
						(I)Action to
			 enjoin or restrain violationsSection 6c of the Commodity
			 Exchange Act (7 U.S.C. 13a–1) is amended by striking subsection (h).
						(J)Public
			 disclosureSection 8(a) of the Commodity Exchange Act (7 U.S.C.
			 12(a)) is amended by striking paragraph (3).
						(K)Market
			 reportsSection 16 of the Commodity Exchange Act (7 U.S.C. 20) is
			 amended by striking subsection (e).
						(L)Obligation to
			 address duplicative regulation of dual registrantsSection 17 of
			 the Commodity Exchange Act (7 U.S.C. 21) is amended—
							(i)by
			 striking subsection (r); and
							(ii)by
			 redesignating subsection (q) (as added by section 233(5) of Public Law 97–444
			 (96 Stat. 2320)) as subsection (r).
							(2)Conforming
			 amendments to the Commodity Exchange Act
						(A)Section 1a of the
			 Commodity Exchange Act (7 U.S.C. 1a) (as amended by section 201(2)) is amended
			 in paragraph (28), by striking the second sentence.
						(B)Section 4(c)(1)
			 of the Commodity Exchange Act (7 U.S.C. 6(c)(1)) is amended by striking
			 (except subparagraphs (C)(ii) and (D) of section 2(a)(1), except that
			 the Commission and the Securities and Exchange Commission may by rule,
			 regulation, or order jointly exclude any agreement, contract, or transaction
			 from section 2(a)(1)(D)).
						(C)Section 5a of the
			 Commodity Exchange Act (7 U.S.C. 7a) is amended—
							(i)in
			 subsection (b)—
								(I)in paragraph
			 (2)—
									(aa)by
			 striking subparagraph (D); and
									(bb)by
			 redesignating subparagraphs (E) and (F) as subparagraphs (D) and (E),
			 respectively; and
									(II)in paragraph
			 (3)(B)(ii), by striking or, if the person trades only security futures
			 products on the facility, a national securities association registered under
			 section 15A(a) of the Securities Exchange Act of 1934; and
								(ii)in
			 subsection (e)(1), by striking With respect to transactions other than
			 transactions in security futures products, a and inserting
			 A.
							(D)Section 6(b) of
			 the Commodity Exchange Act (7 U.S.C. 8(b)) is amended in the first sentence by
			 striking or section 5f.
						(E)Section 12(e)(2)
			 of the Commodity Exchange Act (7 U.S.C. 16(e)(2)) is amended—
							(i)in
			 subparagraph (A), by striking an electronic trading facility excluded
			 under section 2(e) of this Act and inserting a commodity-based
			 swap execution facility;
							(ii)in
			 subparagraph (B)—
								(I)by striking
			 , 2(d), 2(f), or 2(g) and inserting or
			 2(e);
								(II)by striking
			 2(h) or; and
								(III)by striking the
			 period at the end and inserting ; and; and
								(iii)by inserting
			 after subparagraph (B) the following:
								
									(C)a commodity-based
				swap.
									.
							203.Required
			 clearing of standardized derivatives through central counterparties and use of
			 trade repositories
				(a)In
			 generalThe Commodity Exchange Act is amended by inserting after
			 section 4q (7 U.S.C. 6o–1) the following:
					
						4r.Required clearing of standardized derivatives
				through central counterparties and use of trade repositories
							(a)FindingsCongress
				finds that—
								(1)the proliferation
				of over-the-counter commodity-based swaps poses unacceptable risks to the
				financial system;
								(2)clearing
				standardized commodity-based swaps through well-regulated central
				counterparties would reduce systemic risk in the financial system;
								(3)the markets for
				standardized commodity-based swaps suffer from a lack of reliable and accurate
				transaction information that is available to the public, market participants,
				producers, and regulators; and
								(4)weaknesses in the
				regulation of markets for standardized commodity-based swaps have detracted
				from the efficiency and transparency of trading in the markets and hampered the
				surveillance and oversight of the markets.
								(b)PurposesThe
				purposes of this section are—
								(1)to establish
				well-regulated markets for standardized commodity-based swaps that promote
				efficiency and transparency of trading and enhance the surveillance and
				oversight of the markets; and
								(2)to promote the
				public interest, the protection of market participants, and the maintenance of
				fair and orderly markets by ensuring—
									(A)the prompt and
				accurate clearance and settlement of transactions in standardized
				commodity-based swaps;
									(B)the prompt and
				accurate reporting of transactions in commodity-based derivative instruments to
				a trade repository or a derivatives clearing organization;
									(C)the establishment
				of linked or coordinated facilities for clearance and settlement of
				transactions in securities, securities options, contracts of sale for future
				delivery and options on the contracts, commodity options, and
				derivatives;
									(D)the availability
				to the public, market participants, producers, and regulators of reliable and
				accurate quotation and transaction information in commodity-based swaps;
									(E)economically
				efficient execution of transactions in commodity-based swaps; and
									(F)fair competition
				among markets in the trading of commodity-based swaps.
									(c)Use of
				derivatives clearing organizations
								(1)In
				generalAny person that is a party to a commodity-based swap that
				the Commission determines is standardized shall submit such
				instrument for clearing to a derivatives clearing organization within the
				period specified by the rules of the Commission.
								(2)Definition of
				standardized
									(A)In
				generalThe Commission shall by rule, define the term
				standardized for purposes of this section.
									(B)FactorsIn
				defining the term standardized, the Commission shall—
										(i)be consistent
				with—
											(I)the public
				interest;
											(II)the protection
				of market participants;
											(III)the
				safeguarding of commodity-based swap transactions and funds;
											(IV)the maintenance
				of fair competition among market participants and among derivatives clearing
				organizations; and
											(V)the purposes of
				this section;
											(ii)(I)consult with, and
				consider the views of, the Securities and Exchange Commission and the Board of
				Governors of the Federal Reserve System; and
											(II)seek to maintain comparability, to the
				maximum extent practicable, with the Securities and Exchange Commission
				definition of standardized for purposes of section 17C of the
				Securities Exchange Act of 1934; and
											(iii)to the extent
				it is applicable to a particular commodity-based swap or class of
				commodity-based derivative swaps, consider—
											(I)whether a
				derivatives clearing organization is prepared to clear the commodity-based swap
				and the derivatives clearing organization has effective risk management
				systems;
											(II)the availability
				or ability to facilitate standard documentation of the terms of the
				commodity-based swap;
											(III)the liquidity
				of the commodity-based swap and the underlying commodity or group or index of
				the commodity-based swap;
											(IV)the ability to
				value the commodity-based swap, or underlying commodity, consistently with an
				accepted pricing methodology, including the availability of intraday prices;
				and
											(V)such other
				factors as are consistent with the purposes of this section.
											(3)Exemptions
									(A)In
				generalThe Commission, by rule or order, as the Commission
				considers appropriate in the public interest or the protection of market
				participants, may conditionally or unconditionally exempt from the requirements
				of this subsection and the rules issued under this subsection any person,
				transaction, or standardized commodity-based swap.
									(B)Prior
				consultation with Securities and Exchange Commission and Board of Governors of
				the Federal Reserve System
										(i)ConsultationBefore
				acting by rule or order to exempt any person, transaction, or standardized
				commodity-based swap from this subsection, the Commission shall consult with,
				and consider the views of, the Securities and Exchange Commission and the Board
				of Governors of the Federal Reserve System concerning whether the exemption is
				appropriate for the reduction of risk and in the public interest.
										(ii)Notice
				requiredForty-five days prior to issuing any exemption, the
				Commission shall send a notice to the Securities and Exchange Commission and
				the Board of Governors of the Federal Reserve System describing such
				exemption.
										(iii)Prohibition
				on issuanceIf either the Securities and Exchange Commission or
				the Board of Governors of the Federal Reserve System issues a finding that such
				an exemption does not meet the standard in clause (i), the Commission shall not
				grant the exemption.
										(iv)DeadlineAny
				finding by the Securities and Exchange Commission or the Board of Governors of
				the Federal Reserve System shall be made and received in writing by the
				Commission not later than 30 days after the date of receipt of a notice of a
				proposed exemption by the Commission.
										(v)NondelegationAction
				by the Securities and Exchange Commission or the Board of Governors under this
				subparagraph may not be delegated.
										(d)Trade
				repositories
								(1)Use of trade
				repositories
									(A)In
				generalAny person that enters into or effects a transaction in a
				commodity-based swap shall submit the transaction for clearing to a derivatives
				clearing organization or report the transaction to a trade repository
				registered in accordance with this subsection within the period specified by
				any rule adopted under subsection (e).
									(B)InformationThe
				Commission may, by rule, require any person to report to derivatives clearing
				organizations and registered trade repositories such transaction information as
				the Commission considers appropriate to permit the derivatives clearing
				organizations and trade repositories to meet the purposes of this
				section.
									(2)RegistrationA
				trade repository may register for purposes of this subsection by filing with
				the Commission an application in such form as the Commission, by rule, may
				prescribe containing the rules of the trade repository and such other
				information and documents as the Commission, by rule, may prescribe as
				appropriate in the public interest, for the protection of market participants,
				or for the prompt and accurate collection, calculation, processing, and
				preparation of information regarding transactions and positions in
				commodity-based swap.
								(3)Commission
				procedures for applications
									(A)In
				generalOn the filing of an application for registration pursuant
				to paragraph (2), the Commission shall publish notice of the filing and afford
				interested persons an opportunity to submit written data, views, and arguments
				concerning the application.
									(B)ActionsNot
				later than 90 days after the date of the publication of the notice (or, with
				the consent of the applicant, a longer period), the Commission shall—
										(i)by order grant
				the registration; or
										(ii)institute
				proceedings to determine whether the registration should be denied.
										(C)Procedure for
				denials
										(i)In
				generalThe proceedings described in subparagraph (B)(ii)
				shall—
											(I)include notice of
				the grounds for denial under consideration and an opportunity for a hearing;
				and
											(II)be concluded not
				later than 180 days after the date of publication of notice of the filing of
				the application for registration.
											(ii)ActionsAt
				the conclusion of the proceedings the Commission, by order, shall grant or deny
				the registration.
										(iii)ExtensionsThe
				Commission may extend the time for the conclusion of the proceedings
				for—
											(I)not more than 60
				days if the Commission—
												(aa)finds good cause
				for the extension; and
												(bb)publishes a
				description of the reasons of the Commission for the finding; or
												(II)with the consent
				of the applicant, a longer period.
											(D)Standards for
				granting registrationThe Commission shall grant the registration
				of a trade repository for purposes of this section if the Commission finds that
				the trade repository is so organized, and has the capacity—
										(i)to assure the
				prompt, accurate, and reliable performance of the functions of a trade
				repository;
										(ii)to comply with
				this Act (including rules and regulations issued under this Act); and
										(iii)to carry out
				the functions of a trade repository in a manner consistent with the purposes of
				this section.
										(E)Standard for
				denial of registrationThe Commission shall deny the registration
				of a trade repository if the Commission does not make a finding described in
				subparagraph (D).
									(4)Withdrawal of
				registration
									(A)In
				generalA registered trade repository may, on such terms and
				conditions as the Commission considers appropriate in the public interest or
				for the protection of market participants, withdraw from registration by filing
				a written notice of withdrawal with the Commission.
									(B)CancellationIf
				the Commission finds that any trade repository is no longer in existence or has
				ceased to do business in the capacity specified in the application of the trade
				repository for registration, the Commission, by order, shall cancel the
				registration.
									(5)Access to trade
				repository services
									(A)Notice of
				prohibition or limitation on access
										(i)In
				generalIf any registered trade repository prohibits or limits
				any person access to services offered, directly or indirectly, by the trade
				repository, the registered trade repository shall promptly file notice of the
				prohibition or limitation with the Commission.
										(ii)ContentA
				notice under clause (i) shall be in such form and contain such information as
				the Commission, by rule, may prescribe as appropriate in the public interest or
				for the protection of investors.
										(B)Review by
				CommissionAny prohibition or limitation on access to services
				with respect to which a registered trade repository is required by subparagraph
				(A) to file notice shall be subject to review by the Commission on—
										(i)the motion of the
				Commission; or
										(ii)application by
				any person aggrieved by the prohibition or limitation filed—
											(I)not later than 30
				days after the date on which the notice described in subparagraph (A) has been
				filed with the Commission and received by the aggrieved person; or
											(II)within such
				longer period as the Commission may determine.
											(C)Stays
										(i)In
				generalApplication to the Commission for review, or the
				institution of review by the Commission on the motion of the Commission, shall
				not operate as a stay of the prohibition or limitation, unless the Commission
				otherwise orders, summarily or after notice and opportunity for hearing on the
				question of a stay.
										(ii)HearingA
				hearing under clause (i) may consist solely of the submission of affidavits or
				presentation of oral arguments.
										(iii)Expedited
				procedureThe Commission shall establish for appropriate cases an
				expedited procedure for consideration and determination of the question of a
				stay.
										(D)Standards of
				review
										(i)Dismissal of
				proceedingsIn any proceeding to review the prohibition or
				limitation of any person to access to services offered by a registered trade
				repository, the Commission, by order, shall dismiss the proceeding if the
				Commission finds, after notice and opportunity for hearing, that—
											(I)the prohibition
				or limitation is consistent with this Act (including rules and regulations);
				and
											(II)the person has
				not been discriminated against unfairly.
											(ii)Access to
				servicesIf the Commission does not make a finding described in
				clause (i) or the Commission finds that the prohibition or limitation imposes
				any burden on competition that is not appropriate in furtherance of the
				purposes of this Act, the Commission, by order, shall—
											(I)set aside the
				prohibition or limitation; and
											(II)require the
				registered trade repository to permit the person access to the services offered
				by the registered trade repository to which the prohibition or limitation
				applied.
											(6)Administrative
				proceeding authorityThe Commission, by order, may censure or
				place limitations on the activities, functions, or operations of any registered
				trade repository or suspend for a period not exceeding 12 months or revoke the
				registration of any trade repository, if the Commission finds, on the record
				after notice and opportunity for hearing, that—
									(A)the censure,
				placing of limitations, suspension, or revocation is appropriate in the public
				interest, for the protection of market participants, or otherwise in
				furtherance of the purposes of this Act; and
									(B)the trade
				repository has violated or is unable to comply with any provision of this Act
				(including rules or regulations).
									(7)Rulemaking
				authorityNo registered trade repository shall, directly or
				indirectly, engage in any activity as a trade repository in contravention of
				such rules and regulations as the Commission may prescribe—
									(A)as appropriate in
				the public interest;
									(B)for the
				protection of market participants; or
									(C)otherwise in
				furtherance of the purposes of this Act, including to ensure that all persons
				may obtain on terms that are fair and reasonable and not unreasonably
				discriminatory such transaction and position information for commodity-based
				swaps as is disseminated by any derivatives clearing organization or trade
				repository.
									(8)Consultation
									(A)In
				generalPrior to adopting any rules applicable to trade
				repositories pursuant to subsection (g), the Commission shall consult with and
				consider the views of the Securities and Exchange Commission.
									(B)ComparabilityThe
				Commission and the Securities and Exchange Commission shall seek to maintain
				comparability, to the maximum extent practicable, of applicable respective
				recordkeeping and reporting requirements for trade repositories.
									(e)TimingThe
				Commission may by rule specify the date by which persons are required—
								(1)to submit
				transactions in standardized commodity-based swaps for clearing to a
				derivatives clearing organization pursuant to subsection (c); and
								(2)(A)to submit transactions
				in commodity-based swaps for clearing to a derivatives clearing organization;
				or
									(B)to report transactions in the
				commodity-based derivative instruments to a registered trade repository
				pursuant to subsection (d).
									(f)Collection,
				consolidation, and dissemination of information on transactions and positions
				in commodity-Based swaps
								(1)Commission
				action requiredThe Commission shall, consistent with the public
				interest, the protection of market participants, the maintenance of fair and
				orderly markets, and the purposes of this section, use the authority of the
				Commission under this Act to facilitate—
									(A)the collection,
				consolidation, and dissemination of information on transactions and positions
				in commodity-based swaps; and
									(B)the establishment
				of coordinated facilities for the consolidation of information on transactions
				and positions in commodity-based swaps.
									(2)Actions
				required by registered entitiesThe Commission, by rule,
				regulation, or order, may require each derivatives clearing organization that
				clears transactions in commodity-based swaps, and each registered trade
				repository registered or applying to become registered, in such form and
				frequency as the Commission shall prescribe as appropriate in the public
				interest, for the protection of market participants, or otherwise in
				furtherance of the purposes of this Act—
									(A)to disseminate
				certain transaction or position information concerning commodity-based swaps;
				and
									(B)to ensure the
				prompt, accurate, reliable, and fair collection, processing, distribution, and
				publication of information with respect to transactions and positions, as
				appropriate, cleared by or reported to the derivatives clearing organization or
				the registered trade repository.
									(g)Records,
				reports, and examinations
								(1)In
				generalEach registered trade repository shall make and keep for
				prescribed periods such records, furnish such copies of the records, and make
				and disseminate such reports as the Commission, by rule, prescribes as
				appropriate in the public interest, or otherwise in furtherance of the purposes
				of this Act.
								(2)ExaminationsAll
				records with regard to commodity-based swaps of a registered trade repository
				shall be subject at any time to such reasonable periodic, special, or other
				examinations by representatives of the Commission as the Commission considers
				appropriate in the public interest, for the protection of market participants,
				or otherwise in furtherance of the purposes of this
				Act.
								.
				(b)Derivatives
			 clearing organizationsSection 5b of the Commodity Exchange Act
			 (7 U.S.C. 7a–1) is amended—
					(1)by striking
			 subsections (a) and (b) and inserting the following:
						
							(a)Registration
				RequirementIt shall be unlawful for a derivatives clearing
				organization, unless registered with the Commission, directly or indirectly to
				make use of the mails or any means or instrumentality of interstate commerce to
				perform the functions of a derivatives clearing organization with respect to a
				contract of sale of a commodity for future delivery (or option on such a
				contract) or option on a commodity, or a commodity-based swap, in each case
				unless the contract, option, or commodity-based swap is not required to be
				cleared under this Act.
							(b)Voluntary
				RegistrationA derivatives clearing organization that clears
				agreements, contracts, or transactions that are not required to be cleared
				under this Act may register with the Commission as a derivatives clearing
				organization.
							.
					(2)in subsection
			 (c)—
						(A)by striking
			 paragraph (1) and inserting the following:
							
								(1)ApplicationA
				person desiring to register as a derivatives clearing organization shall submit
				to the Commission an application in such form and containing the rules of the
				derivatives clearing organization and such other information and documents as
				the Commission, by rule, may prescribe as appropriate in the public interest or
				for the purpose of making the determinations required for approval under this
				section.
								;
						(B)in paragraph
			 (2)—
							(i)by
			 striking subparagraph (B) and inserting the following:
								
									(B)Financial
				ResourcesThe applicant shall demonstrate that the applicant has
				adequate financial, operational, and managerial resources to discharge the
				responsibilities of a derivatives clearing organization and to manage all
				associated risks.
									;
				and
							(ii)by
			 adding at the end the following:
								
									(O)Market
				Participant AccessThe applicant shall establish appropriate
				standards to ensure open and fair access to all persons that meet the ongoing
				and continuing participant eligibility standards of the organization with
				respect to commodity-based swaps and to accept for clearing from the
				participants all commodity-based swaps that meet the product eligibility
				standards of the organization, regardless of where the transactions are
				executed.
									;
				and
							(C)by adding at the
			 end the following:
							
								(4)Commission
				procedures for granting registration to derivatives clearing organizations for
				clearing commodity-based swaps
									(A)In
				generalThe Commission shall, on the filing of an application for
				registration pursuant to paragraph (2) for purposes of clearing commodity-based
				swaps, publish notice of the filing and afford interested persons an
				opportunity to submit written data, views, and arguments concerning the
				application.
									(B)ActionsNot
				later than 90 days after the date of the publication of the notice (or, with
				the consent of the applicant, a longer period), the Commission shall—
										(i)by order grant
				the registration; or
										(ii)institute
				proceedings to determine whether registration should be denied.
										(C)Proceedings
										(i)In
				generalThe proceedings described in subparagraph (B)(ii)
				shall—
											(I)include notice of
				the grounds for denial under consideration and opportunity for hearing;
				and
											(II)be concluded not
				later than 180 days after the date of publication of notice of the filing of
				the application for registration.
											(ii)ActionsAt
				the conclusion of the proceedings the Commission, by order, shall grant or deny
				the registration.
										(iii)ExtensionsThe
				Commission may extend the time for the conclusion of the proceedings
				for—
											(I)not more than 60
				days if the Commission—
												(aa)finds good cause
				for the extension; and
												(bb)publishes the
				reasons of the Commission for the finding; or
												(II)with the consent
				of the applicant, a longer period.
											(iv)Standard for
				registration
											(I)In
				generalThe Commission shall grant the registration of a
				derivatives clearing organization if the Commission finds that the derivatives
				clearing organization is so organized, and has the capacity, to be able—
												(aa)to
				ensure the prompt, accurate, and reliable performance of the functions of a
				derivatives clearing organization;
												(bb)to
				comply with this Act (including rules and regulations); and
												(cc)to
				carry out the functions of a derivatives clearing organization in a manner
				consistent with the purposes and core principles of this section.
												(II)DenialThe
				Commission shall deny the registration of a derivatives clearing organization
				if the Commission does not make a finding described in subclause (I).
											(5)Withdrawal of
				registrationFor purposes of clearing commodity-based swaps, a
				derivatives clearing organization may, on such terms and conditions as the
				Commission considers appropriate in the public interest or for the protection
				of market participants, withdraw from registration by filing a written notice
				of withdrawal with the Commission.
								(6)Access to
				derivatives clearing organization to clear commodity-based swaps
									(A)Notice of
				prohibition or limitation
										(i)In
				generalFor purposes of clearing commodity-based swaps, if any
				derivatives clearing organization prohibits or limits any person access to
				services offered, directly or indirectly, by the derivatives clearing
				organization, the derivatives clearing organization shall promptly file notice
				of the prohibition or denial with the Commission.
										(ii)ContentsThe
				notice shall be in such form and contain such information as the Commission, by
				rule, may prescribe as appropriate in the public interest.
										(B)Review by
				CommissionAny prohibition or limitation on access to services
				with respect to which a derivatives clearing organization is required by
				subparagraph (A) to file notice shall be subject to review by the Commission
				on—
										(i)the motion of the
				Commission; or
										(ii)application by
				any person aggrieved by the prohibition or limitation filed—
											(I)not later than 30
				days after the date the notice described in subparagraph (A) has been filed
				with the Commission and received by the aggrieved person; or
											(II)within such
				longer period as the Commission may determine.
											(C)Stays
										(i)In
				generalApplication to the Commission for review, or the
				institution of review by the Commission on the motion of the Commission, shall
				not operate as a stay of the prohibition or limitation, unless the Commission
				otherwise orders, summarily or after notice and opportunity for hearing on the
				question of a stay.
										(ii)HearingA
				hearing under clause (i) may consist solely of the submission of affidavits or
				presentation of oral arguments.
										(iii)Expedited
				procedureThe Commission shall establish for appropriate cases an
				expedited procedure for consideration and determination of the question of a
				stay.
										(D)Actions
										(i)Dismissal of
				proceedingsFor purposes of clearing commodity-based swaps, in
				any proceeding to review the prohibition or limitation of any person in respect
				of access to services offered by a derivatives clearing organization, the
				Commission, by order, shall dismiss the proceeding if the Commission finds,
				after notice and opportunity for hearing, that—
											(I)the prohibition
				or limitation is consistent with this Act (including rules and regulations);
				and
											(II)the person has
				not been discriminated against unfairly.
											(ii)Access to
				servicesIf the Commission does not make a finding described in
				clause (i), or if the Commission finds that the prohibition or limitation
				imposes any burden on competition not appropriate in furtherance of the
				purposes of this Act, the Commission, by order, shall—
											(I)set aside the
				prohibition or limitation; and
											(II)require the
				registered trade repository to permit the person access to the services offered
				by the derivatives clearing organization to which the prohibition or limitation
				applied.
											(7)Administrative
				proceeding authorityThe Commission, by order, may censure or
				place limitations on the activities, functions, or operations of any
				derivatives clearing organization that is clearing commodity-based swaps, or
				suspend for a period not exceeding 12 months or revoke the registration of any
				derivatives clearing organization, if the Commission finds, on the record after
				notice and opportunity for hearing, that—
									(A)the censure,
				placing of limitations, suspension, or revocation is appropriate in the public
				interest and for the protection of market participants or otherwise in
				furtherance of the purposes of this Act; and
									(B)the derivatives
				clearing organization has violated or is unable to comply with any provision of
				this Act (including rules or regulations).
									(8)Rulemaking
				authorizationFor purposes of clearing commodity-based swaps, no
				derivatives clearing organization shall, directly or indirectly, engage in any
				activity as a derivatives clearing organization in contravention of such rules
				and regulations as the Commission may prescribe—
									(A)as appropriate in
				the public interest;
									(B)for the
				protection of market participants; or
									(C)otherwise in
				furtherance of the purposes of this Act.
									(9)Records,
				reports, and examinations
									(A)In
				generalEach derivatives clearing organization shall, for
				purposes of clearing commodity-based swaps, make and keep for prescribed
				periods such records, furnish such copies of the records, and make and
				disseminate such reports as the Commission, by rule, prescribes as appropriate
				in the public interest, or otherwise in furtherance of the purposes of this
				Act.
									(B)ExaminationsFor
				purposes of clearing commodity-based derivative instruments, all records of a
				derivatives clearing organization shall be subject at any time to such
				reasonable periodic, special, or other examinations by representatives of the
				Commission as the Commission considers appropriate in the public interest, for
				the protection of market participants, or otherwise in furtherance of the
				purposes of this
				Act.
									.
						204.Prudential
			 supervision and regulation of significant commodity-based derivatives market
			 participants and incentives for trading on regulated exchangesThe Commodity Exchange Act (7 U.S.C. 1 et
			 seq.) is amended by inserting after section 4r (as added by section 203(a)) the
			 following:
				
					4s.Regulation of significant commodity-based
				derivatives market participants
						(a)Definition of
				appropriate regulatory authorityIn this section, the term
				appropriate regulatory authority means—
							(1)the appropriate
				Federal banking agency (as defined in section 1813(q) of title 12, United
				States Code), with respect to a significant commodity-based derivatives market
				participant that is an insured depository institution (as defined in section
				1813(c) of title 12, United States Code), but not an affiliate of an insured
				depository institution;
							(2)the Federal
				Housing Finance Agency, with respect to a significant commodity-based
				derivatives market participant that is a regulated entity (as defined in
				section 4502 of title 12, United States Code);
							(3)the Commission,
				with respect to a significant commodity-based derivatives market participant
				that is—
								(A)a futures
				commission merchant or an introducing broker, other than a futures commission
				merchant or an introducing broker registered pursuant to section 4f(a) or an
				affiliate of an insured depository institution; or
								(B)a commodity pool
				operator or commodity trading advisor, other than an affiliate of an insured
				depository institution; and
								(4)the Securities
				and Exchange Commission, with respect to a significant commodity-based
				derivatives market participant—
								(A)that is a broker
				or dealer, as those terms are defined in section 3(a) of the Securities
				Exchange Act of 1934 (15 U.S.C. 78c(a)) (other than a broker or dealer
				registered under section 15(b)(11) of that Act (15 U.S.C. 78o(b)(11)) that is
				not an affiliate of an insured depository institution); or
								(B)for which there
				is not another appropriate regulatory authority otherwise specified in this
				subsection.
								(b)Registration by
				significant commodity-Based derivatives market participantsIt
				shall be unlawful for any significant commodity-based derivatives market
				participant to make use of the mails or any means or instrumentality of
				interstate commerce to effect any transactions in, or to induce or attempt to
				induce a transaction in, any commodity-based swap unless the significant
				commodity-based derivatives market participant has registered in accordance
				with subsection (c).
						(c)Manner of
				registration of significant commodity-Based derivatives market
				participants
							(1)In
				generalA significant commodity-based derivatives market
				participant subject to the registration requirement of subsection (b) may
				register by filing with the Commission an application for registration in such
				form and containing such information and documents concerning the significant
				commodity-based derivatives market participant and any persons associated with
				the significant commodity-based derivatives market participant as the
				Commission, by rule, regulation, or order, may prescribe as appropriate in the
				public interest or for the protection of market participants.
							(2)Action by the
				Commission
								(A)In
				generalNot later than 45 days after the date of filing of an
				application under paragraph (1) (or, with the consent of the applicant, a
				longer period), the Commission shall—
									(i)by order grant
				registration; or
									(ii)institute
				proceedings in accordance with subparagraph (B) to determine whether the
				registration should be denied.
									(B)Proceedings
									(i)In
				generalProceedings initiated under subparagraph (B)(ii) shall
				include notice of the grounds for denial under consideration and opportunity
				for hearing.
									(ii)ConclusionNot
				later than 120 days after the date of the filing of the application for
				registration, the Commission shall conclude the proceedings and, by order,
				grant or deny the registration.
									(iii)ExtensionThe
				Commission may extend the time for the conclusion of a proceedings for up to 90
				days (or, with the consent of the applicant, a longer period) if the Commission
				finds good cause for the extension and publishes the reasons for the
				extension.
									(C)Basis for
				determination
									(i)In
				generalThe Commission shall grant the registration of a
				significant commodity-based derivatives market participant if the Commission
				finds that the requirements of this section are satisfied.
									(ii)DenialThe
				Commission shall deny the registration if the Commission does not make a
				finding under clause (i) or if the Commission finds that if the applicant were
				registered, the registration of the applicant would be subject to suspension or
				revocation under subsection (f).
									(3)WithdrawalAny
				person that has filed an application pursuant to paragraph (1) may, on such
				terms and conditions as the Commission determines appropriate in the public
				interest, for the protection of market participants, or otherwise in
				furtherance of the purposes of this Act, withdraw the application by filing a
				written withdrawal with the Commission.
							(d)Business
				conduct requirements
							(1)Definition of
				regulated personIn this subsection, the term regulated
				person means—
								(A)a significant
				commodity-based derivatives market participant; and
								(B)any other class
				of persons that the Commission may determine by rule, regulation, or order to
				be subject to this subsection.
								(2)ProhibitionIt
				shall be unlawful for any regulated person to make use of the mails or any
				means or instrumentality of interstate commerce to effect any transaction in,
				or to induce or attempt to induce a transaction in, any commodity-based swap,
				unless the regulated person complies with such business conduct requirements as
				the Commission and the Securities and Exchange Commission, in consultation with
				the appropriate regulatory authorities, may jointly prescribe by rule,
				regulation, or order, as appropriate in the public interest, for the protection
				of market participants, and otherwise in furtherance of the purposes of this
				Act.
							(3)RequirementsBusiness
				conduct requirements prescribed under this subsection shall—
								(A)establish the
				standard of care required for a regulated person to verify that any
				counterparty meets the eligibility standards for an eligible contract
				participant or qualified institutional buyer (as defined in section 3(a) of the
				Securities Exchange Act of 1934 (15 U.S.C. 78c(a)));
								(B)require
				disclosure by the regulated person to any counterparty to the transaction
				of—
									(i)material
				product-specific information about the risks and characteristics of the
				commodity-based swap;
									(ii)the source and
				amount of any fees or other material remuneration that the regulated person
				would directly or indirectly expect to receive in connection with the
				commodity-based swap; and
									(iii)any other
				material incentives or conflicts of interest that the regulated person may have
				in connection with the commodity-based swap;
									(C)establish a
				minimum standard of conduct for a regulated person with respect to any
				counterparty, other than a qualified institutional buyer (as defined in section
				3(a) of the Securities Exchange Act of 1934 (15 U.S.C. 78c(a))), for—
									(i)providing
				disclosure of the general risks and characteristics of any commodity-based
				swap;
									(ii)communicating in
				a fair and balanced manner based on principles of fair dealing and good
				faith;
									(iii)assessing the
				appropriateness of any commodity-based swap for the counterparty, except that
				in the case of a counterparty that is an eligible contract participant
				specified in clause (iv), the regulated person may rely on the representations
				described in clause (iv)(VI) that the transaction is appropriate for the
				counterparty; and
									(iv)with respect to
				a counterparty that is an eligible contract participant (within the meaning of
				subclause (I) or (II) of section 1a(15)(A)(vii)), having a reasonable basis to
				believe that the counterparty has an independent representative that—
										(I)has sufficient
				knowledge to evaluate the transaction and risks;
										(II)is not subject
				to a statutory disqualification;
										(III)is independent
				of the regulated person;
										(IV)undertakes a
				duty to act in the best interests of the counterparty that the independent
				representative represents;
										(V)makes appropriate
				disclosures; and
										(VI)will provide
				written representations to the eligible contract participant regarding fair
				pricing and the appropriateness of the transaction;
										(D)require the
				availability of information about any commodity referenced in a commodity-based
				swap or on which the commodity-based swap is based; and
								(E)establish such
				other standards and requirements as the Commission, acting jointly with the
				Securities and Exchange Commission and in consultation with the appropriate
				regulatory authorities, may determine are appropriate in the public interest,
				for the protection of market participants, or otherwise in furtherance of the
				purposes of this Act.
								(e)Statutory
				disqualificationExcept to the extent otherwise specifically
				provided by rule, regulation, or order of the Commission, it shall be unlawful
				for a significant commodity-based derivatives market participant to permit any
				associated person of the significant commodity-based derivatives market
				participant who is subject to a statutory disqualification to effect or be
				involved in effecting transactions in commodity-based swaps on behalf of the
				significant commodity-based derivatives market participant, if the significant
				commodity-based derivatives market participant knew, or in the exercise of
				reasonable care should have known, of the statutory disqualification.
						(f)Administrative
				proceeding authority
							(1)In
				generalThe Commission, by order, shall censure, place
				limitations on the activities, functions, or operations of, or reject the
				filing of any significant commodity-based derivatives market participant that
				has registered with the Commission pursuant to subsection (d) if the Commission
				finds, on the record after notice and opportunity for hearing, that—
								(A)the censure,
				placing of limitations, or rejection is in the public interest; and
								(B)the significant
				commodity-based derivatives market participant, or any person associated with
				the significant commodity-based derivatives market participant effecting or
				involved in effecting transactions in commodity-based swaps on behalf of the
				significant commodity-based derivatives market participant, whether prior or
				subsequent to becoming so associated, has committed or omitted any act, or is
				subject to an order or finding, described in paragraphs (2) and (3) of section
				8a.
								(2)Associated
				personsWith respect to any person who is associated, who is
				seeking to become associated, or who, at the time of the alleged misconduct,
				was associated or was seeking to become associated with a significant
				commodity-based derivatives market participant for the purpose of effecting or
				being involved in effecting commodity-based swaps on behalf of the significant
				commodity-based derivatives market participant, the Commission, by order, shall
				censure, place limitations on the activities or functions of the person, or
				suspend for a period not exceeding 12 months, or bar the person from being
				associated with a significant commodity-based derivatives market participant,
				if the Commission finds, on the record after notice and opportunity for a
				hearing, that—
								(A)the censure,
				placing of limitations, suspension, or bar is in the public interest;
				and
								(B)the person has
				committed or omitted any act, or is subject to an order or finding, described
				in paragraphs (2) and (3) of section 8a.
								(3)ProhibitionIt
				shall be unlawful—
								(A)for any person
				with respect to whom an order under paragraph (2) is in effect, without the
				consent of the Commission, willfully to become, or to be, associated with a
				significant commodity-based derivatives market participant in contravention of
				the order; or
								(B)for any
				significant commodity-based derivatives market participant to permit a person
				described in subparagraph (A), without the consent of the Commission, to become
				or remain, a person associated with the significant commodity-based derivatives
				market participant in contravention of an order under paragraph (2), if the
				significant commodity-based derivatives market participant knew, or in the
				exercise of reasonable care should have known, of the order.
								(g)Capital and
				margin requirements
							(1)In
				generalIt shall be unlawful for any person to conduct business
				as a significant commodity-based derivatives market participant unless the
				person meets at all times such minimum capital and margin requirements as the
				appropriate regulatory authorities shall jointly prescribe, not later than 180
				days after the enactment of this section, by rule or regulation as appropriate
				in the public interest or for the maintenance of fair and orderly markets and
				consistent with the purposes of this Act to provide safeguards with respect to
				the financial responsibility and related practices of the significant
				commodity-based derivatives market participant.
							(2)Capital
				requirementsIn setting capital requirements for significant
				commodity-based derivatives market participants, the appropriate regulatory
				authorities shall consider among other things—
								(A)the liquidity of
				each commodity-based swap, including whether the commodity-based swap—
									(i)is traded on a
				liquid market; and
									(ii)is centrally
				cleared; and
									(B)whether the
				commodity-based swap is used to offset or hedge another instrument or asset
				owned by such significant commodity-based derivatives market
				participant.
								(3)Margin
				requirementsThe appropriate regulatory authorities shall jointly
				prescribe margin requirements, which may permit the use of noncash collateral,
				that apply to commodity-based swaps entered into by a significant
				commodity-based derivatives market participant, as the appropriate regulatory
				authorities jointly determine to be appropriate for the purpose of, at a
				minimum—
								(A)preserving the
				financial integrity of markets trading commodity-based swaps; and
								(B)preventing
				systemic risk.
								(4)Commission
				rulesNothing in this Act prevents the Commission from
				prescribing capital and margin requirements that are higher or more restrictive
				than the joint rules adopted under this subsection for significant
				commodity-based derivatives market participants for which the Commission is the
				appropriate regulatory authority.
							(h)Enforcement
				authorityEach appropriate regulatory authority shall have sole
				authority to enforce compliance with the rules adopted under subsection (g) in
				the case of each significant derivatives market participant for which the
				regulatory authority is the appropriate regulatory authority, as defined in
				subsection
				(a).
						.
			205.Recordkeeping
			 and reporting requirements for derivatives market participants
				(a)In
			 generalSection 4g of the
			 Commodity Exchange Act (7 U.S.C. 6g) is amended by striking
			 Sec. 4g. and all that follows
			 through the end of subsection (a) and inserting the following:
					
						4g.Recordkeeping and reporting requirements for
				commodity-based derivatives market participants
							(a)In
				generalEach person registered under this Act as a futures
				commission merchant, introducing broker, floor broker, floor trader, or
				significant commodity-based derivatives market participant (or any other person
				that engages in transactions in commodity-based swaps as the Commission, by
				rule, regulation or order, designates) shall—
								(1)make such reports
				as are required by the Commission regarding the transactions and positions of
				the person, and the transactions and positions of the customers of the person,
				in commodities for future delivery on any board of trade in the United States
				or elsewhere, in any significant price discovery contract traded or executed on
				an electronic trading facility, in any agreement, contract, or transaction that
				is treated by a derivatives clearing organization, whether registered or not
				registered, as fungible with a significant price discovery contract, and in any
				commodity-based swap;
								(2)keep books and
				records pertaining to those transactions and positions in such form and manner
				and for such period as may be required by the Commission; and
								(3)make those books
				and records available for inspection by any representative of the Commission or
				the Department of
				Justice.
								.
				(b)Daily trading
			 recordSection 4g of the Commodity Exchange Act (7 U.S.C. 6g) is
			 amended—
					(1)by striking
			 subsections (c) and (d) and inserting the following:
						
							(c)Daily trading
				records
								(1)In
				generalEach floor broker, introducing broker, futures commission
				merchant, significant commodity-based derivatives market participant, and any
				other person designated by the Commission pursuant to subsection (a) shall
				maintain daily trading records for each customer in such manner and form as to
				be identifiable with the trades referred to in subsection (b).
								(2)Form and
				reports
									(A)In
				generalDaily trading records shall be maintained in a form
				suitable to the Commission for such period as may be required by the
				Commission.
									(B)ReportsReports
				shall be made from the records maintained at such time, in such manner, and at
				such places as the Commission may prescribe by rule, order, or regulation in
				order to protect the public interest and the interest of persons trading in
				commodity futures or commodity-based
				swaps.
									;
				and
					(2)by redesignating
			 subsections (e) and (f) as subsections (d) and (e), respectively.
					206.Prohibition of
			 market manipulation, fraud, and other market abuses
				(a)Position
			 limits
					(1)In
			 generalSection 4a(a) of the Commodity Exchange Act (7 U.S.C.
			 6a(a)) is amended—
						(A)by striking
			 Sec. 4a. (a) Excessive and
			 inserting the following:
							
								4a.Excessive speculation as burden on interstate
				commerce
									(a)Excessive
				speculation
										(1)In
				generalExcessive
										;
						(B)by designating
			 the first through sixth sentences as paragraphs (1) through (6),
			 respectively;
						(C)in paragraph (1)
			 (as so designated), by striking on electronic trading facilities with
			 respect to a significant price discovery contract and inserting
			 commodity-based swaps that perform or affect a significant price
			 discovery function;
						(D)in paragraph (2)
			 (as so designated)—
							(i)by
			 inserting , including any group or class of traders, after
			 held by any person; and
							(ii)by
			 striking on an electronic trading facility with respect to a significant
			 price discovery contract, and inserting commodity-based swaps
			 that perform or affect a significant price discovery function,;
			 and
							(E)by adding at the
			 end the following:
							
								(7)Aggregate
				position limits and position reporting for commodity-based
				swapsThe Commission may, by rule or regulation, establish limits
				(including related hedge exemption provisions) on, or otherwise prescribe
				requirements regarding, the aggregate number of positions in commodity-based
				swaps based on the same underlying commodity that may be held by any person,
				including any group or class of traders, for each month across—
									(A)contracts listed
				by designated contract markets;
									(B)contracts traded
				on a foreign board of trade; and
									(C)commodity-based
				swaps that perform or affect a significant price discovery function.
									(8)ConsiderationsIn
				making a determination whether a commodity-based swap performs or affects a
				significant price discovery function, the Commission shall consider the extent
				to which the commodity-based swap has a significant price linkage, price
				discovery relationship, or other significant price relationship with 1 or more
				contracts listed by designated contract markets.
								(9)ReportsThe
				Commission may, by rule or regulation, require any person that effects
				transactions for the account of the person or the account of others in any
				commodity-based swap to report such information as the Commission may prescribe
				regarding any position or positions in the commodity-based swaps.
								(10)ExemptionsThe
				Commission, by rule or regulation, may conditionally or unconditionally exempt
				any person or class of persons, any commodity-based swap or class of
				commodity-based swaps, or any transaction or class of transactions from any
				requirement the Commission establishes under this section with respect to
				position limits for commodity-based
				swaps.
								.
						(2)Conforming
			 amendmentsSection 4a(b) of the Commodity Exchange Act (7 U.S.C.
			 6a(b)) is amended—
						(A)in paragraph (1),
			 by striking or electronic trading facility and inserting
			 or 1 or more regulated electronic transparent trade execution
			 systems; and
						(B)in paragraph (2),
			 by striking or electronic trading facility and inserting
			 or regulated electronic transparent trade execution
			 system.
						(b)ProhibitionsSection
			 4b of the Commodity Exchange Act (7 U.S.C. 6b) is amended—
					(1)in subsection
			 (a)—
						(A)in paragraph (1),
			 by striking or after the semicolon at the end;
						(B)in paragraph
			 (2)(D)(ii), by striking the period at the end and inserting ;
			 or; and
						(C)by adding at the
			 end the following:
							
								(3)for any person,
				directly or indirectly, by the use of any means or instrumentality of
				interstate commerce or of the mails, to effect any transaction in, or to induce
				or attempt to induce a transaction in, any commodity-based swap, in connection
				with which the person—
									(A)engages in any
				fraudulent, deceptive, or manipulative act or practice;
									(B)makes any
				fictitious quotation; or
									(C)engages in any
				transaction, practice, or course of business that operates as a fraud or deceit
				on any person.
									;
				and
						(2)in subsection
			 (b)—
						(A)by striking
			 Subsection (a)(2) of this section and inserting the
			 following:
							
								(1)In
				generalSubsection (a)(2)
								;
				and
						(B)by adding at the
			 end the following:
							
								(2)Commodity-based
				swaps
									(A)In
				generalFor the purposes of subsection (a)(3), the Commission
				shall, by rule, regulation, or order, define and prescribe means reasonably
				designed to prevent—
										(i)such
				transactions, acts, practices, and courses of business as are fraudulent,
				deceptive, or manipulative; and
										(ii)such quotations
				as are fictitious.
										(B)RequirementsIn
				adopting rules, regulations, or orders under subparagraph (A), the Commission
				shall—
										(i)consult with the
				Securities and Exchange Commission; and
										(ii)seek to maintain
				comparability of the rules, regulations, or orders with similar rules of the
				Securities and Exchange
				Commission.
										.
						207.Protections
			 for marketing commodity-based swaps to certain persons
				(a)Definition of
			 eligible contract participantParagraph (15) of section 1a of the
			 Commodity Exchange Act (7 U.S.C. 1a) (as redesignated by section 201(2)) is
			 amended—
					(1)in subparagraph
			 (A)—
						(A)in clause (i), by
			 inserting (as defined in paragraph (18) as in effect on the date of
			 enactment of the Comprehensive Derivatives
			 Regulation Act of 2009) after financial
			 institution;
						(B)in clause
			 (iv)(I), by striking total assets and inserting total net
			 assets;
						(C)in clause
			 (v)—
							(i)in
			 subclause (I), by striking total assets exceeding $10,000,000
			 and inserting total net assets exceeding $10,000,000; or;
							(ii)by
			 striking subclause (II);
							(iii)by
			 redesignating subclause (III) as subclause (II); and
							(iv)in
			 item (aa) of subclause (II) (as so designated), by striking a net worth
			 exceeding $1,000,000 and inserting total net assets exceeding
			 $5,000,000;
							(D)in clause (vii),
			 by striking subclause (III) and the undesignated matter following that
			 subclause and inserting the following:
							
								(III)an
				instrumentality, agency, or department of an entity described in subclause (I)
				or (II);
									except
				that the term does not include an entity, political subdivision,
				instrumentality, agency, or department described in subclause (I) or (III)
				unless the entity, political subdivision, instrumentality, agency, or
				department owns and invests on a discretionary basis $50,000,000 or more in
				investments, except that, with respect to any State or entity, political
				subdivision, agency or department of a State, that amount is exclusive of any
				proceeds from any offering of municipal
				securities;;
				and
						(E)by striking
			 clause (xi) and inserting the following:
							
								(xi)an individual
				who—
									(I)owns and invests
				on a discretionary basis not less than $10,000,000;
									(II)owns and invests
				on a discretionary basis not less than $5,000,000 and who enters into the
				agreement, contract, or transaction in order to manage the risk associated with
				an asset owned or liability incurred, or reasonably likely to be owned or
				incurred, by the individual; or
									(III)is an officer
				or director of an entity (or a person performing similar functions) and who
				enters into the agreement, contract, or transaction in order to manage the risk
				associated with the securities of the entity owned by the individual at the
				time of entering into the agreement, contract, or
				transaction;
									;
				and
						(2)in subparagraph
			 (C), by inserting by rule, jointly with the Securities and Exchange
			 Commission, after determines.
					(b)Limitation on
			 participation in commodity-Based swapsSection 2 of the Commodity
			 Exchange Act (7 U.S.C. 2) (as amended by section 202(a)(2)(A)) is amended by
			 adding at the end the following:
					
						(f)Limitation on
				participation in commodity-Based swapsIt shall be unlawful for
				any person, other than an eligible contract participant, to enter into a
				commodity-based
				swap.
						.
				208.Commodity-based
			 swap execution facilitiesThe
			 Commodity Exchange Act is amended by inserting after section 5g (7 U.S.C. 7b–2)
			 the following:
				
					5h.Commodity-based swap execution
				facilities
						(a)RegistrationNo
				person may operate a trading facility for commodity-based swaps, unless the
				trading facility is registered as a commodity-based swap execution facility
				under this section.
						(b)Criteria for
				registration
							(1)In
				generalTo be registered as a commodity-based swap execution
				facility, a facility shall demonstrate to the Commission that the facility
				meets the criteria specified in this section.
							(2)Trading and
				participation rulesThe commodity-based swap execution facility
				shall—
								(A)establish and
				enforce trading and participation rules that will deter abuses; and
								(B)have the capacity
				to detect, investigate, and enforce the rules, including the capacity—
									(i)to obtain
				information necessary to perform the functions required under this
				section;
									(ii)to provide
				market participants with impartial access to the market; and
									(iii)to obtain
				information that may be used in establishing whether rule violations have
				occurred.
									(3)Trading
				proceduresThe commodity-based swap execution facility shall
				establish and enforce rules or terms and conditions defining, or specifications
				detailing, trading procedures to be used in entering and executing orders for
				commodity-based swaps on the facilities of the commodity-based swap execution
				facility.
							(4)Financial
				integrityThe commodity-based swap execution facility shall
				establish and enforce rules and procedures to ensure the financial integrity of
				commodity-based swaps entered on or through the facilities of the
				commodity-based swap execution facility, including the clearance and settlement
				of commodity-based swaps pursuant to section 2(f).
							(c)Principles for
				commodity-Based swap execution facilities
							(1)Compliance
								(A)In
				generalTo maintain registration as a commodity-based swap
				execution facility, the facility shall comply with the principles specified in
				this subsection.
								(B)DiscretionExcept
				in cases in which the Commission adopts rules or regulations pursuant to
				section 8a(5), the commodity-based swap execution facility shall have
				reasonable discretion in establishing the manner in which the facility complies
				with this subsection.
								(2)RulesThe
				commodity-based swap execution facility shall monitor and enforce compliance
				with any of the rules of the facility, including—
								(A)the terms and
				conditions of the commodity-based swaps traded on or through the facility;
				and
								(B)any limitations
				on access to the facility.
								(3)Prevention of
				manipulation
								(A)In
				generalThe commodity-based swap execution facility shall permit
				trading only in commodity-based swaps that are not readily susceptible to
				manipulation.
								(B)MonitoringThe
				commodity-based swap execution facility shall monitor trading in
				commodity-based swaps to prevent price manipulation, price distortion through
				surveillance, compliance, and disciplinary practices and procedures, including
				methods for conducting real-time monitoring of trading and comprehensive and
				accurate trade reconstructions.
								(4)Position
				limitations and accountability
								(A)In
				generalTo reduce the potential threat of market manipulation or
				congestion, and to eliminate or prevent excessive speculation (as described in
				section 4a(a)), the commodity-based swap execution facility shall adopt for
				each of the contracts of the facility, as appropriate, position limitations or
				position accountability for speculators.
								(B)Limitation
				levelFor any contract that is subject to a position limitation
				established by the Commission pursuant to section 4a(a), the commodity-based
				derivative execution facility shall set the position limitations of the
				facility at a level that is not higher than the Commission limitation.
								(5)Information
				sharingThe commodity-based swap execution facility shall—
								(A)establish and
				enforce rules that will allow the facility to obtain any necessary information
				to perform any of the functions described in this subsection;
								(B)provide the
				information to the Commission on request; and
								(C)have the capacity
				to carry out such international information-sharing agreements as the
				Commission may require.
								(6)AccessibilityThe
				commodity-based swap trade execution facility shall make public timely
				information on price, trading volume, and other trading data to the extent
				appropriate for commodity-based swaps.
							(7)Maintenance of
				recordsThe commodity-based derivative instrument execution
				facility shall—
								(A)maintain records
				of all activities related to the business of the facility, including a complete
				audit trail, in a form and manner acceptable to the Commission for a period of
				at least 5 years; and
								(B)submit to the
				Commission such reports as the Committee may require, at such time, in such
				manner, and containing such information as is determined by the Commission to
				be necessary for the Commission to perform the responsibilities of the
				Commission.
								(8)Emergency
				authorityThe commodity-based swap execution facility shall adopt
				rules to provide for the exercise of emergency authority, in consultation or
				cooperation with the Commission, as appropriate, including the authority to
				suspend or curtail trading in a commodity-based swap.
							(9)Conflicts of
				interestThe commodity-based derivative instrument execution
				facility shall—
								(A)establish and
				enforce rules to minimize conflicts of interest in the decisionmaking process
				of the facility; and
								(B)establish a
				process for resolving the conflicts of interest.
								(d)Trading by
				contract marketsA board of trade that operates a contract market
				shall, to the extent that the board of trade also operates a commodity-based
				swap execution facility and uses the same electronic trade execution system for
				trading on the contract market and the commodity-based swap execution facility,
				identify whether the electronic trading is taking place on the contract market
				or the commodity-based swap execution
				facility.
						.
			209.EnforcementSection 6c of the Commodity Exchange Act (7
			 U.S.C. 13a–1) (as amended by section 202(b)(1)(I)) is amended by adding at the
			 end the following:
				
					(h)Enforcement of
				provisions applicable to derivatives market participants
						(1)Definition of
				applicable provisionIn this subsection, the term
				applicable provision means any of section 4a(a), subsections (a),
				(c), and (d) of section 4g, sections 4r and 4s, and subsections (a) through
				(c)(1), (2), and (4) of section 5b.
						(2)Enforcement by
				other agenciesIn addition to enforcement by the Commission under
				this Act of compliance with applicable provisions, to the extent applicable to
				commodity-based swaps, such compliance shall be enforced under—
							(A)section 8 of the
				Federal Deposit Insurance Act (12 U.S.C. 1818), by the appropriate Federal
				banking agency, in the case of an insured depository institution, as those
				terms are defined in section 3 of that Act (12 U.S.C. 1813), but not an
				affiliate of such an insured depository institution;
							(B)the securities
				laws, as defined in section 3(a) of the Securities Exchange Act of 1934 (15
				U.S.C. 78c(a)), by the Securities and Exchange Commission, in the case
				of—
								(i)a
				broker or dealer, as defined in section 3(a) of the Securities Exchange Act of
				1934 (15 U.S.C. 78c(a)) (other than a broker or dealer registered under section
				15(b)(11) of that Act (15 U.S.C. 78o(b)(11)) that is not an affiliate of an
				insured depository institution, as defined in section 3 of the Federal Deposit
				Insurance Act (12 U.S.C. 1813));
								(ii)an investment
				adviser, as defined in section 202(a) of the Investment Advisers Act of 1940
				(15 U.S.C. 80b–2(a));
								(iii)an investment
				company, as defined in section 3 of the Investment Company Act of 1940 (15
				U.S.C. 80a–3);
								(iv)any other entity
				for which the Securities and Exchange Commission is a primary regulator;
								(v)any affiliate of
				an insured depository institution; or
								(vi)any other person
				that is not—
									(I)a futures
				commission merchant or an introducing broker (except a futures commission
				merchant or an introducing broker registered pursuant to section 4f(a) of this
				Act or an affiliate of an insured depository institution);
									(II)a commodity pool
				operator or commodity trading advisor (except an affiliate of an insured
				depository institution); or
									(III)a person
				specified in subparagraph (A) or (C); and
									(C)the Federal
				Housing Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C. 4501
				et seq.), by the Federal Housing Finance Agency, in the case of a regulated
				entity, as defined in section 1303 of the Federal Housing Enterprises Financial
				Safety and Soundness Act of 1992 (12 U.S.C. 4502).
							(3)Violations
				treated as violations of other laws
							(A)In
				generalFor purposes of the exercise by any agency referred to in
				paragraph (2) of the powers of the agency under any provision of law referred
				to in that paragraph, a violation of any applicable provision, as the provision
				applies to commodity-based swaps, shall be considered to be a violation of a
				requirement imposed under that provision of law.
							(B)Additional
				authorityIn addition to its powers under any provision of law
				specifically referred to in paragraph (2), each of the agencies referred to in
				that paragraph may exercise, for the purpose of enforcing compliance with
				applicable provisions, as the applicable provisions apply to commodity-based
				swaps, any other authority conferred on the agency by
				law.
							.
			210.Enforceability
			 of commodity-based swapsSection 22(a) of the Commodity Exchange Act
			 (7 U.S.C. 25(a)) is amended by striking paragraph (4) and inserting the
			 following:
				
					(4)Contract
				enforcement between eligible counterpartiesNo agreement,
				contract, or transaction that is a commodity-based swap shall be void,
				voidable, or unenforceable by either party to the commodity-based swap, and no
				party to the commodity-based swap shall be entitled to rescind, or recover any
				payment made with respect to, the commodity-based swap under this section or
				any other provision of this Act based solely on the failure of either party to
				the agreement, contract, or transaction to satisfy its respective obligations
				under section 4a(a), subsections (a), (c), and (d) of section 4g, sections 4r
				and 4s, and subsections (a) through (c)(1), (2), and (4) of section 5b with
				respect to the commodity-based
				swap.
					.
			IIIOther
			 provisions
			301.Margining and
			 other risk management standards for central counterparties
				(a)Agency
			 actionsThe Securities and Exchange Commission and the Commodity
			 Futures Trading Commission shall each promulgate rules requiring each clearing
			 agency (as defined in section 3(a)(23) of the Securities Exchange Act of 1934
			 (15 U.S.C. 78c(a)(23))) and derivatives clearing organization (as defined in
			 section 1a(13) of the Commodity Exchange Act (7 U.S.C. 1a(13))) to have robust
			 risk management controls, including risk margin collateral requirements, to
			 assure the ability to meet their settlement obligations.
				(b)Consultation
			 requiredTo assure regulation of risk management controls, the
			 Securities and Exchange Commission and the Commodity Futures Trading Commission
			 shall consult with each other and the Board of Governors of the Federal Reserve
			 System, shall seek to maintain comparability of such rules, and shall give
			 consideration to the recommendations of the Board of Governors of the Federal
			 Reserve System before adopting rules under this section.
				302.Determining
			 the status of swaps
				(a)Process for
			 determining the status of a swap
					(1)RulemakingThe
			 Securities and Exchange Commission and the Commodity Futures Trading Commission
			 shall jointly issue rules establishing a process for resolving any disagreement
			 between the agencies regarding the status of a derivative as a security-based
			 swap, a commodity-based swap, a security derivative, or a commodity
			 derivative.
					(2)ContentThe
			 rules adopted under this section shall—
						(A)include a method
			 for determining the status of a derivative as a security-based swap, a
			 commodity-based swap, a security derivative, or a commodity derivative within
			 90 days after the date of the commencement of the determination process;
			 and
						(B)require the
			 agencies to consider, in making such determination, the nature of the
			 derivative, the extent to which the derivative is economically similar to
			 instruments that are subject to regulation by the Securities and Exchange
			 Commission or the Commodity Futures Trading Commission, the appropriateness of
			 regulation of the derivative under either the securities laws or the Commodity
			 Exchange Act, and such other factors as the Securities and Exchange Commission
			 and the Commodity Futures Trading Commission may prescribe.
						(b)Judicial
			 resolution
					(1)In
			 generalIf the Securities and Exchange Commission and the
			 Commodity Futures Trading Commission are unable to determine the status of a
			 derivative as a security-based swap, a commodity-based swap, a security
			 derivative, or a commodity derivative pursuant to the process established in
			 subsection (a), either agency may petition the United States Court of Appeals
			 for the District of Columbia Circuit for a determination of the status of the
			 derivative as a security-based swap, a commodity-based swap, a security
			 derivative, or a commodity derivative.
					(2)Expedited
			 reviewThe United States Court of Appeals for the District of
			 Columbia Circuit shall complete all action on a petition filed in accordance
			 with paragraph (1), including rendering a final determination of the status of
			 the derivative as a security-based swap, a commodity-based swap, a security
			 derivative, or a commodity derivative before the end of the 60-day period
			 beginning on the date on which such petition is filed, unless all parties to
			 such proceeding agree to any extension of such period.
					(3)Standard of
			 reviewThe court shall determine the status of a new derivative
			 instrument as either a security-based derivative, a security-based swap, a
			 commodity-based swap, a security derivative, or a commodity derivative, based
			 upon the factors described in subsection (a)(2), giving deference neither to
			 the views of the Securities and Exchange Commission nor the Commodity Futures
			 Trading Commission.
					(4)Supreme court
			 reviewAny request for certiorari to the Supreme Court of the
			 United States of any determination of the United States Court of Appeals for
			 the District of Columbia Circuit with respect to a petition for review under
			 this subsection shall be filed with the Supreme Court of the United States as
			 soon as practicable after such determination is made.
					(5)Judicial
			 stayThe filing of a petition pursuant to paragraph (1) shall
			 operate as a judicial stay of the identification of a derivative as a
			 security-based swap, a commodity-based swap, a security derivative, or a
			 commodity derivative until the date on which the determination of the court is
			 final, including any appeal of such determination.
					303.Study and
			 report on implementation
				(a)Study
			 requiredThe Comptroller General of the United States shall
			 conduct a study of—
					(1)how the Commodity
			 Futures Trading Commission and the Securities and Exchange Commission have
			 implemented this Act and the amendments made by this Act;
					(2)the extent to
			 which jurisdictional disputes have created challenges in the process of
			 implementing this Act and the amendments made by this Act; and
					(3)the benefits and
			 drawbacks of harmonizing laws implemented by the Commodity Futures Trading
			 Commission and the Securities and Exchange Commission, and merging those
			 agencies.
					(b)Report
			 requiredNot later than 1 year after the date on which all rules
			 are issued under section 304, the Comptroller General shall submit a report on
			 the results of the study required by this section to Congress, the Commodity
			 Futures Trading Commission, and the Securities and Exchange Commission.
				304.RulemakingThe Securities and Exchange Commission, the
			 Commodity Futures Trading Commission, and the appropriate regulatory
			 authorities (as that term is defined in section 15F(g) of the Securities
			 Exchange Act of 1934, as added by this Act, or section 4s(a) of the Commodity
			 Exchange Act, as added by this Act), as applicable, shall issue rules under
			 sections 15F(b), 15F(c), 15F(f), 17(l), 17C(c)(2), and 17C(d)(2) of the
			 Securities Exchange Act of 1934 (as added by this Act), sections 4r(c)(2),
			 4r(d)(2), 4s(c), 4s(d), and 4s(g) of the Commodity Exchange Act (as added by
			 this Act), and sections 301 and 302 of this Act, not later than 180 days after
			 the date of enactment of this Act.
			305.Effective
			 date
				(a)In
			 generalExcept as provided in subsection (b) or as specifically
			 provided in the amendments made by this Act, this Act and the amendments made
			 by this Act, shall become effective on the date of enactment of this
			 Act.
				(b)Other effective
			 datesThe amendments made by sections 102(b) and 202(b) of this
			 Act and the provisions of section 15F(a) of the Securities Exchange Act of 1934
			 (as added by this Act) and section 4s(b) of the Commodity Exchange Act (as
			 added by this Act) shall become effective 6 months after the date of enactment
			 of this Act.
				
